Exhibit 10.1

 

EXECUTION COPY

 

 

 

$180,000,000

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of June 11, 2015

 

among

 

CMS ENERGY CORPORATION,
as the Company,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,

 

JPMORGAN CHASE BANK, N.A.,
as Agent,

 

and

 

MUFG UNION BANK, N.A. AND BANK OF AMERICA, N.A.,

as Co-Syndication Agents

 

 

 

J.P. MORGAN SECURITIES LLC, MUFG UNION BANK, N.A. AND MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

1.1

Definitions

1

1.2

Interpretation

15

1.3

Accounting Terms

16

 

 

 

ARTICLE II THE ADVANCES

16

2.1

Commitment

17

2.2

Repayment of Loans

17

2.3

Ratable Loans

17

2.4

Types of Advances

17

2.5

[RESERVED]

17

2.6

Minimum Amount of Advances

17

2.7

Principal Payments and Changes in Commitments

17

2.8

Method of Selecting Types and Interest Periods for New Advances

18

2.9

Conversion and Continuation of Outstanding Advances

18

2.10

Interest Rates, Interest Payment Dates

19

2.11

Rate on Overdue Amounts

19

2.12

Method of Payment; Sharing Set-Offs

19

2.13

Record-keeping; Telephonic Notices; Evidence of Debt

20

2.14

Lending Installations

21

2.15

Non-Receipt of Funds by the Agent

21

2.16

Maximum Rate

21

2.17

Extension of Maturity Date.

21

 

 

 

ARTICLE III INTENTIONALLY OMITTED

23

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

23

4.1

Yield Protection

23

4.2

Replacement of Banks

23

4.3

Availability of Eurodollar Rate Loans

25

4.4

Funding Indemnification

26

4.5

Taxes

26

4.6

Bank Certificates, Survival of Indemnity

28

4.7

Defaulting Banks

29

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

29

5.1

Incorporation and Good Standing

29

5.2

Corporate Power and Authority: No Conflicts

29

5.3

Governmental Approvals

29

5.4

Legally Enforceable Agreements

29

5.5

Financial Statements

29

5.6

Litigation

30

5.7

Margin Stock

30

 

i

--------------------------------------------------------------------------------


 

5.8

ERISA

30

5.9

Insurance

30

5.10

Taxes

30

5.11

Investment Company Act

30

5.12

Disclosure

31

5.13

Anti-Corruption Laws and Sanctions

31

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

31

6.1

Payment of Taxes, Etc.

31

6.2

Maintenance of Insurance

31

6.3

Preservation of Corporate Existence, Etc.

31

6.4

Compliance with Laws, Etc.

32

6.5

Visitation Rights

32

6.6

Keeping of Books

32

6.7

Reporting Requirements

32

6.8

Use of Proceeds

34

6.9

Maintenance of Properties, Etc.

34

6.10

Ownership of Consumers

34

 

 

 

ARTICLE VII NEGATIVE COVENANTS

35

7.1

Liens

35

7.2

Sale of Assets

36

7.3

Mergers, Etc.

36

7.4

Compliance with ERISA

36

7.5

Organizational Documents

37

7.6

Change in Nature of Business

37

7.7

Transactions with Affiliates

37

7.8

Burdensome Agreements

37

 

 

 

ARTICLE VIII FINANCIAL COVENANT

37

8.1

Maximum Consolidated Leverage Ratio

37

 

 

 

ARTICLE IX EVENTS OF DEFAULT

37

9.1

Events of Default

37

9.2

Remedies

39

 

 

 

ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES

39

10.1

Amendments

39

10.2

Preservation of Rights

40

 

 

 

ARTICLE XI CONDITIONS PRECEDENT

41

11.1

Effectiveness of this Agreement

41

11.2

Each Advance

42

 

 

 

ARTICLE XII GENERAL PROVISIONS

42

12.1

Successors and Assigns

42

12.2

Survival of Representations

45

 

ii

--------------------------------------------------------------------------------


 

12.3

Governmental Regulation

45

12.4

Intentionally Omitted

45

12.5

Choice of Law

45

12.6

Headings

45

12.7

Entire Agreement

45

12.8

Expenses; Indemnification

46

12.9

Severability of Provisions

46

12.10

Setoff

46

12.11

Ratable Payments

47

12.12

Nonliability

47

12.13

Other Agents

47

12.14

USA Patriot Act

48

12.15

Electronic Delivery

48

12.16

Confidentiality

49

12.17

No Advisory or Fiduciary Responsibility

50

 

 

 

ARTICLE XIII THE AGENT

50

13.1

Appointment

50

13.2

Powers

50

13.3

General Immunity

51

13.4

No Responsibility for Recitals, Etc.

51

13.5

Action on Instructions of Banks

51

13.6

Employment of Agents and Counsel

51

13.7

Reliance on Documents; Counsel

51

13.8

Agent’s Reimbursement and Indemnification

51

13.9

Rights as a Bank

52

13.10

Bank Credit Decision

52

13.11

Successor Agent

53

 

 

 

ARTICLE XIV NOTICES

53

14.1

Giving Notice

53

14.2

Change of Address

54

 

 

 

ARTICLE XV COUNTERPARTS

54

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1

Pricing Schedule

Schedule 2

Commitment Schedule

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Opinion from Shelley J. Ruckman, Esq., Assistant General Counsel of the
Company

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption Agreement

Exhibit D

Terms of Subordination (Junior Subordinated Debt)

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT, dated as of June 11, 2015, is among CMS ENERGY
CORPORATION, a Michigan corporation (the “Company”), the financial institutions
listed on the signature pages hereof (together with their respective successors
and assigns, the “Banks”) and JPMORGAN CHASE BANK, N.A., as Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested, and the Agent and the Banks have agreed, on
the terms and conditions set forth herein, to enter into a term loan credit
facility in an aggregate amount of $180,000,000;

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  As used in this Agreement:

 

“Accounting Changes” — see Section 1.3.

 

“Additional Bank” - see Section 2.17(d).

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

 

“Advance” means a borrowing hereunder, (i) made by the Banks on the Closing Date
or (ii) converted or continued on the same date of conversion or continuation
and, in either case, consisting of Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person.  A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Banks pursuant to Article XIII, and not in its individual capacity as a
Bank, and any successor Agent appointed pursuant to Article XIII.

 

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks then in effect.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

 

“Agreement” means this Term Loan Credit Agreement, as amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Eurodollar Rate
for any day shall be based on the Base Eurodollar Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floors set forth
therein.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in Schedule 1.

 

“Arranger” means each of J.P. Morgan Securities LLC, MUFG Union Bank, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Assignment Agreement” — see Section 12.1(e).

 

“Bank Notice Date” — see Section 2.17(b).

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks” — see the preamble.

 

“Base Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Loan comprising part of the same Advance, the London interbank offered rate as
administered by ICE

 

2

--------------------------------------------------------------------------------


 

Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Agent from time to time in its reasonable discretion
(in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the Base Eurodollar Rate for such
Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “Base Eurodollar Rate” shall be
subject to Section 4.3.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” — see Section 2.8.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market.

 

“Capital Lease” means any lease which has been or would be capitalized on the
books of the lessee in accordance with GAAP.

 

“Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of the Company, or (b) the majority of the
board of directors of the Company shall fail to consist of Continuing Directors,
or (c) a consolidation or merger of the Company shall occur after which the
holders of the outstanding voting capital stock of the Company immediately prior
thereto hold less than 50% of the outstanding voting capital stock of the
surviving entity, or (d) more than 50% of the outstanding voting capital stock
of the Company shall be transferred to any entity of which the Company owns less
than 50% of the outstanding voting capital stock.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests,

 

3

--------------------------------------------------------------------------------


 

rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Closing Date” means June 11, 2015.

 

“CMS Revolving Credit Agreement” means that certain Third Amended and Restated
Revolving Credit Agreement, dated as of May 27, 2015, by and among the Company,
as borrower, the financial institutions from time to time thereto and Barclays
Bank PLC, as agent, as the same may amended, restated, supplemented or otherwise
modified from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to
the Company on the Closing Date in an aggregate amount not exceeding the amount
set forth on Schedule 2 or as set forth in any Assignment Agreement that has
become effective pursuant to Section 12.1, as such amount may be modified from
time to time.

 

“Company” — see the preamble.

 

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

 

“Consumers” means Consumers Energy Company, a Michigan corporation.

 

“Consumers Preferred Equity” means the issued and outstanding shares of
preferred stock of Consumers.

 

“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Company who (a) was a member of such board of
directors on the Closing Date, or (b) was nominated for election or elected to
such board of directors with the approval of the Continuing Directors who were
members of such board of directors at the time of such nomination or election;
provided that an individual who is so elected or nominated in connection with a
merger, consolidation, acquisition or similar transaction shall not be a
Continuing Director unless such individual was a Continuing Director prior
thereto.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, material instrument or other
material undertaking to which such Person is a party or by which it or any
material amount of its property is bound.

 

“Credit Documents” means this Agreement and any notes issued pursuant to
Section 2.13(e).

 

“Credit Party” means the Agent or any other Bank.

 

4

--------------------------------------------------------------------------------


 

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan),
(d) all liabilities arising in connection with any withdrawal liability under
ERISA to any Multiemployer Plan, (e) all obligations of such Person arising
under acceptance facilities, (f) all obligations of such Person as lessee under
Capital Leases, (g) all obligations of such Person arising under any interest
rate swap, “cap”, “collar” or other hedging agreement; provided that for
purposes of the calculation of Debt for this clause (g) only, the actual amount
of Debt of such Person shall be determined on a net basis to the extent such
agreements permit such amounts to be calculated on a net basis, (h) Off-Balance
Sheet Liabilities, (i) the Consumers Preferred Equity, (j) non-contingent
obligations of such Person in respect of letters of credit and bankers’
acceptances and (k) all guaranties, endorsements (other than for collection in
the ordinary course of business) and other contingent obligations of such Person
to assure a creditor against loss (whether by the purchase of goods or services,
the provision of funds for payment, the supply of funds to invest in any Person
or otherwise) in respect of indebtedness or obligations of any other Person of
the kinds referred to in clauses (a) through (j) above.  Notwithstanding the
foregoing, solely for purposes of the calculation required under Article VIII,
Debt shall not include any Junior Subordinated Debt issued by the Company and
owned by any Hybrid Preferred Securities Subsidiary.

 

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the Agent
in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations to fund
prospective Loans under this Agreement, provided that such Bank shall cease to
be a Defaulting Bank pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Agent, or (d) has become the subject of a Bankruptcy Event. Any
determination by the Agent that a Bank is a Defaulting Bank under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error.

 

5

--------------------------------------------------------------------------------


 

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.

 

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including (i) e-mail,
(ii) e-fax, (iii) Intralinks®, Syndtrak®, ClearPar®, DebtDomain® and (iv) any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

 

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Advance, an interest rate per annum equal to the sum
of (i) the rate per annum obtained by dividing (a) the Base Eurodollar Rate
applicable to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage, plus (ii) the

 

6

--------------------------------------------------------------------------------


 

Applicable Margin.

 

“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (the “Board”) to which the Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D of the Board.  Loans bearing interest based on the Eurodollar
Rate shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Bank under such
Regulation D of the Board or any comparable regulation.  The Eurodollar Reserve
Rate Percentage shall be adjusted automatically on and as of the effective date
of any change in any reserve percentage.

 

“Event of Default” means an event described in Article IX.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, in the case of each Bank or applicable Lending
Installation and the Agent, (i) taxes imposed on its overall net income, and
franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank or the Agent is incorporated or
organized or (b) the jurisdiction in which the Agent’s or such Bank’s principal
executive office or such Bank’s applicable Lending Installation is located , and
(ii) any U.S. Federal withholding taxes resulting from FATCA.

 

“Existing Maturity Date” - see Section 2.17(a).

 

“Extending Bank” - see Section 2.17(b).

 

“Extending Date” - see Section 2.17(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received

 

7

--------------------------------------------------------------------------------


 

by the Agent from three Federal funds brokers of recognized standing selected by
the Agent in its sole discretion; provided, that, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Fitch” means Fitch Inc. or any successor thereto.

 

“Floating Rate” means, with respect to a Floating Rate Advance, an interest rate
per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable Margin,
changing when and as the Alternate Base Rate or the Applicable Margin changes.

 

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial statements required to be
delivered pursuant to Sections 6.7(b) and (c), for changes concurred in by the
Company’s independent public accountants).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the European Union or the European Central Bank).

 

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

 

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following:  (x) “intermediate equity content” by S&P;
(y) “Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch
and (ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

 

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made

 

8

--------------------------------------------------------------------------------


 

from time to time on such Junior Subordinated Debt.

 

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

 

(i)                                     such Hybrid Preferred Securities
Subsidiary lends substantially all of the proceeds from the issuance of such
preferred securities to the Company or a wholly-owned direct or indirect
Subsidiary of the Company in exchange for Junior Subordinated Debt issued by the
Company or such wholly-owned direct or indirect Subsidiary, respectively;

 

(ii)                                  such preferred securities contain terms
providing for the deferral of interest payments corresponding to provisions
providing for the deferral of interest payments on such Junior Subordinated
Debt; and

 

(iii)                               the Company or a wholly-owned direct or
indirect Subsidiary of the Company (as the case may be) makes periodic interest
payments on such Junior Subordinated Debt, which interest payments are in turn
used by the Hybrid Preferred Securities Subsidiary to make corresponding
payments to the holders of the preferred securities.

 

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

“Impacted Interest Period” has the meaning specified in the definition of “Base
Eurodollar Rate”.

 

“Indemnified Person” — see Section 12.8.

 

“Indenture” means that certain Indenture, dated as of September 15, 1992,
between the Company and The Bank of New York Mellon (ultimate successor to NBD
Bank, National Association), as supplemented and in effect as of the Closing
Date, and without giving effect to any amendment, restatement, supplement or
modification thereto after the Closing Date.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or such shorter period agreed to by the Company and
the Banks, commencing on a Business Day selected by the Company pursuant to this
Agreement.  Such Interest Period shall

 

9

--------------------------------------------------------------------------------


 

end on the day which corresponds numerically to such date one, two, three or six
months thereafter (or such shorter period agreed to by the Company and the
Banks); provided that if there is no such numerically corresponding day in such
next, second, third or sixth succeeding month (or such shorter period, as
applicable), such Interest Period shall end on the last Business Day of such
next, second, third or sixth succeeding month (or such shorter period, as
applicable).  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business
Day.  The Company may not select any Interest Period that ends after the
scheduled Maturity Date.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in exchange for the proceeds of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

 

“Lending Installation” means any office, branch, subsidiary or Affiliate of a
Bank.

 

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other encumbrance or similar right of others, or
any agreement to give any of the foregoing.

 

“Loan” — see Section 2.1.

 

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid principal amount of the Aggregate Outstanding
Credit Exposure as of such date.

 

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Company, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.

 

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or

 

10

--------------------------------------------------------------------------------


 

enforceability of any Credit Document or the rights or remedies of the Agent or
the Banks thereunder.

 

“Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10 % of the consolidated assets of the Company and its
Consolidated Subsidiaries.

 

“Maturity Date” means April 25, 2017 (or such later date pursuant to an
extension in accordance with the terms of Section 2.17).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

 

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP.

 

“Non-Extending Bank” — see Section 2.17(b).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all other obligations (including
indemnities and interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) of the Company to the Banks or
to any Bank or the Agent arising under the Credit Documents.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not a Capital Lease, or (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person; but excluding from this
definition, any Operating Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

 

11

--------------------------------------------------------------------------------


 

“Other Taxes” — see Section 4.5(b).

 

“Outstanding Credit Exposure” means, as to any Bank at any time, the aggregate
principal amount of its Loans outstanding at such time.

 

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

 

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Closing Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a trustee to administer any Plan.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Project Finance Debt” means Debt of any Person that is non-recourse to such
Person (unless such Person is a special-purpose entity) and each Affiliate of
such Person, other than with respect to the interest of the holder of such Debt
in the collateral, if any, securing such Debt.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate Commitment and (ii) after the Commitments of all of the
Banks have terminated, a fraction the numerator of which is the Outstanding
Credit Exposure for such Bank, and the denominator of which is the Aggregate
Outstanding Credit Exposure at such time; provided, that in the case of
Section 4.7(c)(i), when a Defaulting Bank shall exist the Commitment or
Outstanding Credit

 

12

--------------------------------------------------------------------------------


 

Exposure, as applicable, of such Defaulting Bank shall be disregarded when
calculating such Bank’s “Pro Rata Share”.

 

“Regulation D” means Regulation D of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.

 

“Regulation U” means Regulation U of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

 

“S&P” means Standard and Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

 

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs,
(y) stranded clean air and pension costs and (z) other “Qualified Costs” (as
defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.

 

13

--------------------------------------------------------------------------------


 

“Senior Unsecured Debt Rating” has the meaning assigned to such term in Schedule
1.

 

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

 

“Substitute Rating Agency” has the meaning assigned to such term in Schedule 1.

 

“Taxes” means any and all present or future taxes, duties, assessments, fees,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder, but
excluding Excluded Taxes and Other Taxes.

 

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities and the Consumers Preferred
Equity); provided that Total Consolidated Debt shall exclude (other than in
respect of the Consumers Preferred Equity), without duplication, (i) the
principal amount of any Securitized Bonds, (ii) any Junior Subordinated Debt of
the Company owned by any Hybrid Equity Securities Subsidiary or Hybrid Preferred
Securities Subsidiary, (iii) such percentage of the Net Proceeds from any
issuance of hybrid debt/equity securities (other than Junior Subordinated Debt,
Hybrid Equity Securities and Hybrid Preferred Securities) by the Company or any
Consolidated Subsidiary as shall be agreed to be deemed equity by the Agent and
the Company prior to the issuance thereof (which determination shall be based
on, among other things, the treatment (if any) given to such securities by the
applicable rating agencies), (iv) to the extent that any portion of the
disposition of the Company’s Palisades Nuclear Plant shall be required to be
accounted for as a financing under GAAP rather than as a sale, the amount of
liabilities reflected on the Company’s consolidated balance sheet as the result
of such disposition, (v) any Mandatorily Convertible Securities, (vi) any
Project Finance Debt of the Company or any Consolidated Subsidiary, (vii) Debt
of any Affiliate of the Company that is (1) consolidated on the financial
statements of the Company solely as a result of the effect and application of
Accounting Standards Codification Subtopic 810-10 (previously referred to as
Financial Accounting Standards Board Interpretation No. 46(R) and Accounting
Research Bulletin No. 51) and (2) non-recourse to the Company or any of its
Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries), (viii) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10 (previously referred to as
Emerging Issues Task Force Issue No. 01-8), any subsequent recommendation or
other interpretation, bulletin or other similar document by the Financial
Accounting Standards Board on or related to such re-categorization and (ix) Debt
of EnerBank USA.

 

“Total Consolidated EBITDA” means, with reference to any twelve-month period,
the

 

14

--------------------------------------------------------------------------------


 

pretax operating income of the Company and its Subsidiaries (other than EnerBank
USA) (“Pretax Operating Income”) for such period plus, to the extent included in
determining Pretax Operating Income (without duplication), (i) depreciation,
depletion and amortization, (ii) non-cash write-offs and write-downs, including,
without limitation, write-offs or write-downs related to the sale of assets,
impairment of assets and loss on contracts and (iii) non-cash gains or losses on
mark-to-market valuation of contracts, in each case in accordance with GAAP
consistently applied, all calculated for the Company and its Subsidiaries (other
than EnerBank USA) on a consolidated basis for such period; provided, however,
that Consolidated EBITDA shall not include any operating income attributable to
that portion of the revenues of Consumers dedicated to the repayment of the
Securitized Bonds.

 

“Type” — see Section 2.4.

 

“Unsecured Debt” has the meaning assigned to such term in Schedule 1.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

 

1.2                               Interpretation.

 

(a)                     The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.

 

(b)                     The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”

 

(c)                      Unless otherwise specified, each reference to an
Article, Section, Exhibit and Schedule means an Article or Section of or an
Exhibit or Schedule to this Agreement.

 

(d)                     Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.

 

(e)                      The word “will” shall be construed to have the same
meaning and effect as the word “shall”.

 

(f)                       The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

 

(g)                      Unless the context requires otherwise, any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

 

(h)                     Unless the context requires otherwise, any definition of
or reference to any

 

15

--------------------------------------------------------------------------------


 

statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws).

 

(i)                         Unless the context requires otherwise, any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof.

 

(j)                        Unless the context requires otherwise, the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof.

 

(k)                     Unless the context requires otherwise, the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

1.3                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  If any
changes in generally accepted accounting principles are hereafter required or
permitted and are adopted by the Company or any of its Subsidiaries, or the
Company or any of its Subsidiaries shall change its application of generally
accepted accounting principles with respect to any Off-Balance Sheet
Liabilities, in each case with the agreement of its independent certified public
accountants, and such changes result in a change in the method of calculation of
any of the financial covenants, tests, restrictions or standards herein or in
the related definitions or terms used therein (“Accounting Changes”), the
parties hereto agree, at the Company’s request, to enter into negotiations, in
good faith, in order to amend such provisions in a credit neutral manner so as
to reflect equitably such changes with the desired result that the criteria for
evaluating the Company’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided that,
until such provisions are amended in a manner reasonably satisfactory to the
Majority Banks, no Accounting Change shall be given effect in such
calculations.  In the event such amendment is entered into, all references in
this Agreement to GAAP shall mean generally accepted accounting principles as of
the date of such amendment.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 (previously referred to as
Statement of Financial Accounting Standards No. 159) (or any other Accounting
Standards Codification Topic having a similar result or effect) to value any
Debt or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Debt in
respect of convertible debt instruments under Accounting Standards Codification
Subtopic 470-20 (or any other Accounting Standards Codification Topic having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

 

ARTICLE II
THE ADVANCES

 

16

--------------------------------------------------------------------------------


 

2.1                               Commitment.  Each Bank severally agrees, on
the terms and conditions set forth in this Agreement, to make term loans in U.S.
dollars to the Company in one (1) draw on the Closing Date in the aggregate
principal amount of $180,000,000 (the “Loans”); provided that, after giving
effect to the making of each such Loan, such Bank’s Outstanding Credit Exposure
shall not exceed its Commitment.  Amounts repaid or prepaid in respect of the
Loans may not be reborrowed.

 

2.2                               Repayment of Loans.  The Aggregate Outstanding
Credit Exposure and all other unpaid obligations of the Company hereunder shall
be paid in full on the Maturity Date.

 

2.3                               Ratable Loans.  Each Advance shall consist of
Loans made by the several Banks ratably according to their Pro Rata Shares.

 

2.4                               Types of Advances.  The Advances may be
Floating Rate Advances or Eurodollar Advances (each a “Type” of Advance), or a
combination thereof, as selected by the Company in accordance with Sections 2.8
and 2.9.

 

2.5                               [RESERVED].

 

2.6                               Minimum Amount of Advances.  Each Advance
shall be in the minimum amount of $10,000,000 (and in integral multiples of
$1,000,000 if in excess thereof); provided that any Floating Rate Advance may be
in the amount of the Aggregate Commitment (rounded down, if necessary, to an
integral multiple of $1,000,000).

 

2.7                               Principal Payments and Changes in Commitments.

 

(a)                     The Company may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances or, in a minimum
aggregate amount of $10,000,000 or a higher integral multiple of $1,000,000, any
portion of the outstanding Floating Rate Advances upon one (1) Business Day’s
prior written notice to the Agent.  The Company may from time to time prepay,
subject to the payment of any funding indemnification amounts required by
Section 4.4, but otherwise without penalty or premium, all outstanding
Eurodollar Advances or, in a minimum aggregate amount of $10,000,000 or a higher
integral multiple of $1,000,000, any portion of any outstanding Eurodollar
Advance upon three (3) Business Days’ prior written notice to the Agent;
provided that if, after giving effect to any such prepayment, the principal
amount of any Eurodollar Advance is less than $10,000,000, such Eurodollar
Advance shall automatically convert into a Floating Rate Advance.

 

(b)                     Each prepayment of an Advance pursuant to
Section 2.7(a) shall be applied to prepay the Loans ratably in accordance with
the then outstanding amounts thereof.  Prepayment shall be accompanied by
(i) accrued interest to the extent required by Section 2.10 and (ii) funding
indemnification amounts required by Section 4.4.

 

(c)                      Unless previously terminated, the Aggregate Commitment
shall be automatically reduced and terminated ratably among the Banks
immediately after the making of the Loans on the Closing Date (or, if no Loans
have been made on the Closing Date, at 5:00 p.m. (New York City time) on such
date).

 

17

--------------------------------------------------------------------------------


 

2.8                               Method of Selecting Types and Interest Periods
for New Advances.  The Company shall select the Type of Advance and, in the case
of each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Company shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 12:00 noon (New York City time) on the Borrowing Date of
each Floating Rate Advance and not later than 12:00 noon (New York City time)
three (3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day;

 

(ii)                                  the aggregate amount of such Advance;

 

(iii)                               the Type of Advance selected; and

 

(iv)                              in the case of each Eurodollar Advance, the
initial Interest Period applicable thereto.

 

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice.  Not later than 3:00 p.m. (New York City time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in New York, New York to the Agent at its address specified pursuant
to Section 14.1.  To the extent funds are received from the Banks, the Agent
will make such funds available to the Company at the Agent’s aforesaid address. 
No Bank’s obligation to make any Loan shall be affected by any other Bank’s
failure to make any Loan.

 

2.9                               Conversion and Continuation of Outstanding
Advances.  Floating Rate Advances shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.9 or are repaid in accordance with
Section 2.2 or 2.7.  Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.2 or 2.7 or (y) the Company shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period.  Subject to the terms of Section 2.6,
the Company may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurodollar Advance.  The Company shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 12:00 noon (New York City time) at least three Business
Days prior to the date of the requested conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation;

 

(ii)                                  the aggregate amount and Type of the
Advance which is to be converted or continued; and

 

(iii)                               the amount of the Advance which is to be
converted into or continued as a

 

18

--------------------------------------------------------------------------------


 

Eurodollar Advance and the duration of the Interest Period applicable thereto;

 

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

 

2.10                        Interest Rates, Interest Payment Dates.  (a) Subject
to Section 2.11, each Advance shall bear interest as follows:

 

(i)                                     at any time such Advance is a Floating
Rate Advance, at a rate per annum equal to the Floating Rate from time to time
in effect; and

 

(ii)                                  at any time such Advance is a Eurodollar
Advance, at a rate per annum equal to the Eurodollar Rate for each applicable
Interest Period.

 

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

 

(b)                     Interest accrued on each Floating Rate Advance shall be
payable on each Payment Date and on the Maturity Date.  Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which such Eurodollar Advance is prepaid and on the
Maturity Date.  Interest accrued on each Eurodollar Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances and interest on Floating Rate Advances based on the Federal Funds
Effective Rate shall be calculated for actual days elapsed on the basis of a
360-day year.  Interest on Floating Rate Advances based on the Prime Rate shall
be calculated for actual days elapsed on the basis of a 365- or 366-day year, as
appropriate.  Interest on each Advance shall accrue from and including the date
such Advance is made to but excluding the date payment thereof is received in
accordance with Section 2.12.  If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day (unless, in the case of a
Eurodollar Advance, such next succeeding Business Day falls in a new calendar
month, in which case such payment shall be due on the immediately preceding
Business Day) and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

2.11                        Rate on Overdue Amounts.  If any principal of or
interest on any Loan or any fee or other amount payable by the Company hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case
of any other amount, the Floating Rate plus 2%.

 

2.12                        Method of Payment; Sharing Set-Offs.  (a) All
payments of principal, interest and fees hereunder shall be made in immediately
available funds to the Agent at its address specified on its signature page to
this Agreement (or at any other Lending Installation of the Agent specified in
writing by the Agent to the Company), without setoff or counterclaim, not later
than 12:00 noon (New York City time) on the date when due and shall (except as
otherwise

 

19

--------------------------------------------------------------------------------


 

specifically required hereunder) be applied ratably by the Agent among the
Banks.  Funds received after such time shall be deemed received on the following
Business Day unless the Agent shall have received from, or on behalf of, the
Company a Federal Reserve reference number with respect to such payment before
1:00 p.m. (New York City time) on the date of such payment.  Each payment
delivered to the Agent for the account of any Bank shall be delivered promptly
by the Agent in the same type of funds received by the Agent to such Bank at the
address specified for such Bank in its Administrative Questionnaire or at any
Lending Installation specified in a notice received by the Agent from such
Bank.  The Agent is hereby authorized to charge the account of the Company
maintained with JPMorgan Chase Bank, N.A., if any, for each payment of
principal, interest and fees as such payment becomes due hereunder.

 

(b)                     If any Bank shall fail to make any payment required to
be made by it pursuant to Section 2.8, Section 2.15 or Section 13.8, then the
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Agent for the account of such
Bank and for the benefit of the Agent to satisfy such Bank’s obligations under
such Sections until all such unsatisfied obligations are fully paid and
(ii) hold any such amounts in a segregated account over which the Agent shall
have exclusive control as cash collateral for, and application to, any future
funding obligations of such bank under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.

 

2.13                        Record-keeping; Telephonic Notices; Evidence of
Debt.

 

(a)                     Each Bank shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Company to
such Bank resulting from each Loan made by such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time hereunder.

 

(b)                     The Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Bank hereunder, and (iii) the amount of any sum received by the
Agent hereunder from the Company and each Bank’s share thereof.

 

(c)                      The entries maintained in the accounts maintained
pursuant to clauses (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded absent manifest error;
provided that the failure of the Agent or any Bank to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Company
to repay the Obligations in accordance with their terms.

 

(d)                     The Company hereby authorizes the Banks and the Agent to
make Advances based on telephonic notices made by any person or persons the
Agent or any Bank in good faith believes to be acting on behalf of the Company. 
The Company agrees to deliver promptly to the Agent a written confirmation of
each telephonic notice signed by a Designated Officer.  If the written
confirmation differs in any material respect from the action taken by the Agent
and the Banks, the records of the Agent and the Banks shall govern absent
manifest error.

 

20

--------------------------------------------------------------------------------


 

(e)                      Any Bank may request that Loans made by it be evidenced
by a promissory note.  In such event, the Company shall prepare, execute and
deliver to such Bank a promissory note payable to the order of such Bank (or, if
requested by such Bank, to such Bank and its registered assigns) and in a form
approved by the Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 12.1) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

2.14                        Lending Installations.  Subject to the provisions of
Section 4.6, each Bank may book its Loans at any Lending Installation selected
by such Bank and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans shall be deemed held by the applicable Bank for the benefit of such
Lending Installation.  Each Bank may, by written or facsimile notice to the
Company, designate a Lending Installation through which Loans will be made by it
and for whose account payments on the Loans are to be made.

 

2.15                        Non-Receipt of Funds by the Agent.  Unless a Bank or
the Company, as the case may be, notifies the Agent prior to the time on the
date on which it is scheduled to make payment to the Agent of (i) in the case of
a Bank, the proceeds of a Loan or (ii) in the case of the Company, a payment of
principal, interest or fees to the Agent for the account of the Banks, that it
does not intend to make such payment, the Agent may assume that such payment has
been made.  The Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Bank or the Company, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Bank,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Company, the interest rate applicable to the relevant Loan.

 

2.16                        Maximum Rate.  Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Agent or any Bank shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company.

 

2.17                        Extension of Maturity Date.

 

(a)                                 The Company may at any time and from time to
time not more than ninety (90) days and not less than thirty (30) days prior to
date that is one year prior to the Maturity Date then in effect (the “Existing
Maturity Date”), by notice to the Agent (who shall promptly notify the Banks),
request that each Bank extend (each such date on which an extension occurs, an
“Extension Date”) such Bank’s Maturity Date to the date that is one year after
the Existing Maturity Date then in effect for such Bank.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each Bank, acting in its sole and individual
discretion, shall, by notice to the Agent given not later than the date that is
ten (10) Business Days after the date on which the Agent received the Company’s
extension request (the “Bank Notice Date”), advise the Agent whether or not such
Bank agrees to such extension (each Bank that determines to so extend its
Maturity Date, an “Extending Bank”).  Each Bank that determines not to so extend
its Maturity Date (a “Non-Extending Bank”) shall notify the Agent of such fact
promptly after such determination (but in any event no later than the Bank
Notice Date), and any Bank that does not so advise the Agent on or before the
Bank Notice Date shall be deemed to be a Non-Extending Bank.  The election of
any Bank to agree to such extension shall not obligate any other Bank to so
agree, and it is understood and agreed that no Bank shall have any obligation
whatsoever to agree to any request made by the Company for extension of the
Maturity Date.

 

(c)                                  The Agent shall promptly notify the Company
of each Bank’s determination under this Section.

 

(d)                                 The Company shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Bank to replace such Non-Extending Bank with, and add as “Banks”
under this Agreement in place thereof, one or more financial institutions that
are not Ineligible Institutions (each, an “Additional Bank”) approved by the
Agent in accordance with the procedures provided in Section 4.2, each of which
Additional Banks shall have entered into an Assignment Agreement (in accordance
with and subject to the restrictions contained in Section 12.1, with the Company
obligated to pay any applicable processing or recordation fee; provided, that
the Agent may, in its sole discretion, elect to waive the $3,500 processing and
recordation fee in connection therewith) with such Non-Extending Bank, pursuant
to which such Additional Banks shall, effective on or before the applicable
Maturity Date for such Non-Extending Bank, assume a Loan (and, if any such
Additional Bank is already a Bank, its assumed Loan shall be in addition to such
Bank’s Loan outstanding hereunder on such date).  Prior to any Non-Extending
Bank being replaced by one or more Additional Banks pursuant hereto, such
Non-Extending Bank may elect, in its sole discretion, by giving irrevocable
notice thereof to the Agent and the Company (which notice shall set forth such
Bank’s new Maturity Date), to become an Extending Bank, which election shall be
with the Company’s consent on or before the applicable Extension Date, and in
the event the Company does not so consent, such Non-Extending Bank shall remain
a Non-Extending Bank.  The Agent may effect such amendments to this Agreement as
are reasonably necessary to provide solely for any such extensions with the
consent of the Company but without the consent of any other Banks.

 

(e)                                  If (and only if) the total of the Loans of
the Banks that have agreed to extend their Maturity Date and the new or
increased Loans of any Additional Banks is more than 50% of the aggregate amount
of the Loans in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Maturity Date of each
Extending Bank and of each Additional Bank shall be extended to the date that is
one year after the then Existing Maturity Date (except that, if such date is not
a Business Day, such Maturity Date as so extended shall be the immediately
preceding Business Day) and each Additional Bank shall thereupon become a “Bank”
for all purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Bank hereunder and shall have the obligations of a Bank
hereunder. For purposes of clarity, it is acknowledged and agreed that the
Maturity Date on any date of determination

 

22

--------------------------------------------------------------------------------


 

shall not be a date more than twenty-four (24) months after such date of
determination, whether such determination is made before or after giving effect
to any extension request made hereunder.

 

(f)                                   Notwithstanding the foregoing, (x) no more
than two (2) extensions of the Maturity Date shall be permitted hereunder and
(y) any extension of any Maturity Date pursuant to this Section 2.17 shall not
be effective with respect to any Extending Bank unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the applicable Extension Date and immediately
after giving effect thereto;

 

(ii)                                  the representations and warranties of the
Company set forth in this Agreement are true and correct on and as of the
applicable Extension Date and after giving effect thereto, as though made on and
as of such date (or to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date); and

 

(iii)                               the Agent shall have received a certificate
dated as of the applicable Extension Date from the Company signed by an
authorized officer of the Company (A) certifying the accuracy of the foregoing
clauses (i) and (ii) and (B) certifying and attaching the resolutions adopted by
the Company approving or consenting to such extension.

 

(g)                                  On the Maturity Date of each Non-Extending
Bank, the Company shall repay such Non-Extending Bank in accordance with
Section 2.2 (and shall pay to such Non-Extending Bank all of the other
Obligations owing to it under this Agreement) and after giving effect thereto
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 4.4) to the extent necessary to keep outstanding
Loans ratable with any revised Pro Rata Shares of the respective Banks effective
as of such date, and the Agent shall administer any necessary reallocation of
the Outstanding Credit Exposures (without regard to any minimum borrowing, pro
rata borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

 

(h)     This Section shall supersede any provisions in Section 10.1 or
Section 12.11 to the contrary.

 

ARTICLE III
INTENTIONALLY OMITTED

 

ARTICLE IV
CHANGE IN CIRCUMSTANCES

 

4.1                               Yield Protection.

 

(a)                     If any Change in Law,

 

(i)                                     subjects the Agent or any Bank or any
applicable Lending Installation to

 

23

--------------------------------------------------------------------------------


 

any tax, duty, charge, withholding levy, imposts, deduction, assessment or fee
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Taxes, (B) Excluded Taxes, and (C) Other
Taxes), or

 

(ii)                                  imposes or increases or deems applicable
any reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by any Bank
or any applicable Lending Installation (including any reserve costs under
Regulation D with respect to Eurocurrency liabilities (as defined in Regulation
D)), or

 

(iii)                               imposes any other condition the result of
which is to increase the cost to any Bank or any applicable Lending Installation
of making, continuing, converting into, funding or maintaining Advances, or
reduces any amount receivable by any Bank or any applicable Lending Installation
in connection with Advances or requires any Bank or any applicable Lending
Installation to make any payment calculated by reference to its Outstanding
Credit Exposure or interest received by it, by an amount deemed material by such
Bank, or

 

(iv)                              affects the amount of capital or liquidity
required or expected to be maintained by any Bank or any applicable Lending
Installation or any corporation controlling any Bank and such Bank determines
the amount of capital or liquidity required is increased by or based upon the
existence of this Agreement or its obligation to make Advances hereunder or of
commitments of this type,

 

then, upon presentation by the Agent or such Bank to the Company of a
certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by the Agent or such Bank for the period of up to
ninety (90) days prior to the date on which such certificate is delivered to the
Company and the Agent, to be sufficient to compensate the Agent or such Bank, as
applicable, in light of such circumstances, the Company shall within thirty (30)
days of such delivery of such certificate pay to the Agent for its own account
or for the account of the Agent or such Bank, as applicable, the specified
amounts set forth on such certificate.  The Agent or the affected Bank, as
applicable, shall deliver to the Company and the Agent a certificate setting
forth the basis of the claim and specifying in reasonable detail the calculation
of such increased expense, which certificate shall be prima facie evidence as to
such increase and such amounts.  The Agent or an affected Bank, as applicable,
may deliver more than one certificate to the Company during the term of this
Agreement.  In making the determinations contemplated by the above-referenced
certificate, the Agent and any Bank may make such reasonable estimates,
assumptions, allocations and the like that the Agent or such Bank, as
applicable, in good faith determines to be appropriate, and the Agent’s or such
Bank’s selection thereof in accordance with this Section 4.1 shall be conclusive
and binding on the Company, absent manifest error.

 

(b)                     No Bank shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than ninety (90) days prior to the date upon which such Bank first
notified the Company of the occurrence of the

 

24

--------------------------------------------------------------------------------


 

event entitling such Bank to such compensation (unless, and to the extent, that
any such compensation so demanded shall relate to the retroactive application of
any event so notified to the Company).

 

4.2                               Replacement of Banks.

 

(a)                     If any Bank shall make a demand for payment under
Section 4.1, then within thirty (30) days after such demand, the Company may,
with the approval of the Agent (which approval shall not be unreasonably
withheld) and provided that no Default or Event of Default shall then have
occurred and be continuing, demand, at the Company’s sole cost and expense, that
such Bank assign to one or more financial institutions designated by the Company
and approved by the Agent all (but not less than all) of such Bank’s Commitment
and Outstanding Credit Exposure within the period ending on the later of such
30th day and the last day of the longest of the then current Interest Periods or
maturity dates for such Outstanding Credit Exposure.  Any such assignment shall
be consummated on terms satisfactory to the assigning Bank; provided that such
Bank’s consent to such assignment shall not be unreasonably withheld.

 

(b)                     If the Company shall elect to replace a Bank pursuant to
clause (a) above, the Company shall prepay the Outstanding Credit Exposure of
such Bank, and the financial institution or institutions selected by the Company
shall replace such Bank as a Bank hereunder pursuant to an instrument
satisfactory to the Company, the Agent and the Bank being replaced by making
Advances to the Company in the amount of the Outstanding Credit Exposure of such
assigning Bank and assuming all the same rights and responsibilities hereunder
as such assigning Bank and having the same Commitment as such assigning Bank.

 

(c)                      If any Bank becomes a Defaulting Bank, then the Company
may, at its sole expense and effort, upon notice to such Bank and the Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.1), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bank, if such Bank accepts such
assignment); provided that (i) to the extent required pursuant to
Section 12.1(c), the Company shall have received the necessary consents from the
Agent, if any, and (ii) such Bank shall have received payment of an amount equal
to its Outstanding Credit Exposure, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such Outstanding Credit Exposure and accrued interest and fees) or the Company
(in the case of all other amounts).  A Bank shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Bank or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

4.3                               Availability of Eurodollar Rate Loans.  If:

 

(a)                     any Bank determines that maintenance of a Eurodollar
Rate Loan at a suitable Lending Installation would violate any applicable law,
rule, regulation or directive, whether or not having the force of law, or

 

(b)                     the Majority Banks determine that (i) deposits of a type
and maturity appropriate

 

25

--------------------------------------------------------------------------------


 

to match fund Eurodollar Rate Loans are not available or (ii) the Base
Eurodollar Rate does not accurately reflect the cost of making or maintaining a
Eurodollar Rate Loan, or

 

(c)                      prior to the commencement of any Interest Period for a
Eurodollar Advance the Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Base Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period,

 

then the Agent shall give notice thereof to the Company and the Banks by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Company and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any Conversion/Continuation Notice that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurodollar
Advance shall be ineffective and any such Eurodollar Advance shall be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Notice requests a Eurodollar Advance, such Advance shall be made
as a Floating Rate Advance, and, in the case of clause (a), require any
outstanding Eurodollar Rate Loans to be converted to Floating Rate Loans on such
date as is required by the applicable law, rule, regulation or directive.

 

4.4                               Funding Indemnification.  If any payment of a
Eurodollar Rate Loan occurs on a date which is not the last day of an applicable
Interest Period, whether because of prepayment or otherwise, or a Eurodollar
Rate Loan is not made on the date specified by the Company for any reason other
than default by the Banks, the Company will indemnify each Bank for any loss or
cost (but not lost profits) incurred by it resulting therefrom, including any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Rate Loan.

 

4.5                               Taxes.

 

(a)                     All payments by the Company to or for the account of any
Bank or the Agent hereunder shall be made free and clear of and without
deduction for any and all Taxes unless such deduction is required by law.  If
the Company shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Bank or the Agent, (i) the sum payable shall be
increased by the amount of such Taxes required to be withheld as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.5) such Bank or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Company shall make such deductions,
(iii) the Company shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Company shall furnish to the
Agent the original copy of a receipt evidencing payment thereof within thirty
(30) days after such payment is made.

 

(b)                     In addition, the Company hereby agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution or delivery of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c)                      The Company hereby agrees to indemnify the Agent and
each Bank for the full amount of Taxes or Other Taxes (including any Taxes or
Other Taxes imposed on amounts

 

26

--------------------------------------------------------------------------------


 

payable under this Section 4.5) paid by the Agent or such Bank and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Agent or such Bank makes demand therefor pursuant to
Section 4.6.

 

(d)                     Each Bank that is not incorporated under the laws of the
United States of America or a state thereof (each a “Non-U.S. Bank”) agrees that
it will, not more than ten (10) Business Days after the Closing Date, or, if
later, not more than ten (10) Business Days after becoming a Bank hereunder,
(i) deliver to each of the Company and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI, or any
other form or documentation prescribed by applicable law, certifying in either
case that such Bank is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to each of the Company and the Agent a United States Internal
Revenue Form W-8 or W-9, as the case may be, and certify that it is entitled to
an exemption from United States backup withholding tax.  Each Non-U.S. Bank
further undertakes to deliver to each of the Company and the Agent (x) renewals
or additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Company or the Agent.  All forms or amendments described in the preceding
sentence shall certify that such Bank is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless an event (including any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form or amendment with respect
to it and such Bank advises the Company and the Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

(e)                      For any period during which a Non-U.S. Bank has failed
to provide the Company with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Bank shall not be entitled to
indemnification under this Section 4.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Bank which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above, the
Company shall take such steps as such Non-U.S. Bank shall reasonably request to
assist such Non-U.S. Bank to recover such Taxes.

 

(f)                       Any Bank that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

27

--------------------------------------------------------------------------------


 

(g)                                  If a payment made to a Bank under any
Credit Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Company and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Company or
the Agent as may be necessary for the Company and the Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
Notwithstanding anything to the contrary herein, the completion, execution and
submission of such documentation shall not be required if in a Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 

(h)                     Each Bank shall severally indemnify the Agent for any
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any taxing authority (but, in the case of any Taxes and
Other Taxes, only to the extent that the Company has not already indemnified the
Agent for such Taxes and Other Taxes and without limiting the obligation of the
Company to do so) attributable to such Bank that are paid or payable by the
Agent in connection with this Agreement and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant taxing authority.  The indemnity
under this Section 4.5(h) shall be paid within ten (10) days after the Agent
delivers to the applicable Bank a certificate stating the amount so paid or
payable by the Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  The obligations of the Banks under this
clause (h) shall survive the payment of the Obligations and termination of this
Agreement.

 

4.6                               Bank Certificates, Survival of Indemnity.  To
the extent reasonably possible, each Bank shall designate an alternate Lending
Installation with respect to Eurodollar Rate Loans to reduce any liability of
the Company to such Bank under Section 4.1 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.3, so long as such designation is not
disadvantageous to such Bank.  A certificate of such Bank as to the amount due
under Section 4.1, 4.4 or 4.5 shall be final, conclusive and binding on the
Company in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Bank funded each Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Base Eurodollar Rate applicable to such Loan
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in any certificate shall be payable on demand after receipt by
the Company of such certificate.  The obligations of the Company under
Sections 4.1, 4.4 and 4.5 shall survive payment of the Obligations and
termination of this Agreement; provided that no Bank shall be entitled to
compensation to the extent that such compensation relates to any period of time
more than ninety (90) days after the termination of this Agreement.

 

28

--------------------------------------------------------------------------------


 

4.7                               Defaulting Banks.

 

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank, the Commitment and Outstanding Credit
Exposure of such Defaulting Bank shall not be included in determining whether
the Majority Banks have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1); provided, that,
except as otherwise provided in Section 10.1, this clause (b) shall not apply to
the vote of a Defaulting Bank in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank directly affected
thereby.

 

In the event that the Agent and the Company each agrees that a Defaulting Bank
has adequately remedied all matters that caused such Bank to be a Defaulting
Bank, then on such date such Bank shall purchase at par such of the Loans of the
other Banks as the Agent shall determine may be necessary in order for such Bank
to hold such Loans in accordance with its Pro Rata Share of the Aggregate
Commitment.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants that:

 

5.1                               Incorporation and Good Standing.  Each of the
Company and its Material Subsidiaries is duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of organization.

 

5.2                               Corporate Power and Authority: No Conflicts. 
The execution, delivery and performance by the Company of the Credit Documents
are within the Company’s corporate powers, have been duly authorized by all
necessary corporate action and do not (i) violate the Company’s charter, bylaws
or any applicable law, or (ii) breach or result in an event of default under any
indenture or material agreement, and do not result in or require the creation of
any Lien upon or with respect to any of its properties.

 

5.3                               Governmental Approvals.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution, delivery and
performance by the Company of any Credit Document.

 

5.4                               Legally Enforceable Agreements.  Each Credit
Document constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to (a) the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

5.5                               Financial Statements.  (a) The audited balance
sheet of the Company and its Consolidated Subsidiaries as at December 31, 2014,
and the related statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, as set forth in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,

 

29

--------------------------------------------------------------------------------


 

2014 (copies of which have been furnished to each Bank), fairly present the
financial condition of the Company and its Consolidated Subsidiaries as at such
date and the results of operations of the Company and its Consolidated
Subsidiaries for the fiscal year ended on such date, all in accordance with
GAAP.

 

(b)                     The unaudited balance sheet of the Company and its
Consolidated Subsidiaries as at March 31, 2015, and the related statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
three-month period then ended, as set forth in the Company’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2015 (copies of which have been
furnished to each Bank), fairly present (subject to year-end audit adjustments)
the financial condition of the Company and its Consolidated Subsidiaries as at
such date and the results of operations of the Company and its Consolidated
Subsidiaries for the three-month period ended on such date, all in accordance
with GAAP.

 

(c)                      Since December 31, 2014, there has been no Material
Adverse Change.

 

5.6                               Litigation.  Except (i) to the extent
described in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014 and Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2015, in each case as filed with the SEC, and (ii) such other similar
actions, suits and proceedings predicated on the occurrence of the same events
giving rise to any actions, suits and proceedings described in the reports
referred to in the foregoing clause (i) (all matters described in clauses
(i) and (ii) above, the “Disclosed Matters”), there is no pending or threatened
action, suit, investigation or proceeding against the Company or any of its
Consolidated Subsidiaries before any court, governmental agency or arbitrator,
which, if adversely determined, might reasonably be expected to result in a
Material Adverse Change.  As of the Closing Date, (a) there is no litigation
challenging the validity or the enforceability of any of the Credit Documents
and (b) there have been no adverse developments with respect to the Disclosed
Matters that have resulted, or could reasonably be expected to result, in a
Material Adverse Change.

 

5.7                               Margin Stock.  The Company is not engaged in
the business of extending credit for the purpose of buying or carrying margin
stock (within the meaning of Regulation U), and no proceeds of any Advance will
be used to buy or carry any margin stock or to extend credit to others for the
purpose of buying or carrying any margin stock.

 

5.8                               ERISA.  No Plan Termination Event has occurred
or is reasonably expected to occur with respect to any Plan.  Neither the
Company nor any ERISA Affiliate is an employer under or has any liability with
respect to a Multiemployer Plan.

 

5.9                               Insurance.  All insurance required by
Section 6.2 is in full force and effect.

 

5.10                        Taxes.  The Company and its Subsidiaries have filed
all tax returns (Federal, state and local) required to be filed and paid all
taxes shown thereon to be due, including interest and penalties, or, to the
extent the Company or any of its Subsidiaries is contesting in good faith an
assertion of liability based on such returns, has provided adequate reserves for
payment thereof in accordance with GAAP.

 

5.11                        Investment Company Act.  The Company is not an
investment company (within

 

30

--------------------------------------------------------------------------------


 

the meaning of the Investment Company Act of 1940, as amended).

 

5.12                        Disclosure.  The Company has not withheld any fact
from the Agent or the Banks in regard to the occurrence of a Material Adverse
Change; and all financial information delivered by the Company to the Agent and
the Banks on and after the date of this Agreement is true and correct in all
material respects as at the dates and for the periods indicated therein.

 

5.13                        Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies, procedures and/or practices
designed to ensure, in its reasonable judgment, compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   No Credit
Extension, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Obligations shall remain unpaid or any Bank shall have any
Commitment under this Agreement:

 

6.1                               Payment of Taxes, Etc.  The Company shall, and
shall cause each of its Subsidiaries to, pay and discharge, before the same
shall become delinquent, (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property, and (b) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Company
shall not be required to pay or discharge any such tax, assessment, charge or
claim (i) which is being contested by it in good faith and by proper procedures
or (ii) the non-payment of which will not result in a Material Adverse Change.

 

6.2                               Maintenance of Insurance.  The Company shall,
and shall cause each of its Material Subsidiaries to, maintain insurance in such
amounts and covering such risks with respect to its business and properties as
is usually carried by companies engaged in similar businesses and owning similar
properties, either with reputable insurance companies or, in whole or in part,
by establishing reserves or one or more insurance funds, either alone or with
other corporations or associations.

 

6.3                               Preservation of Corporate Existence, Etc. 
Except as provided in Section 7.3, the Company shall, and shall cause each of
its Material Subsidiaries to, (a) preserve and maintain its corporate existence,
rights and franchises, and (b) qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business

 

31

--------------------------------------------------------------------------------


 

and operations or the ownership of its properties; provided that the Company
shall not be required to preserve any such right or franchise under clause
(a) above or to remain so qualified under clause (b) above unless the failure to
do so would reasonably be expected to result in a Material Adverse Change.

 

6.4                               Compliance with Laws, Etc.  The Company shall,
and shall cause each of its Consolidated Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, the non-compliance of which would reasonably be expected
to result in a Material Adverse Change.  The Company will maintain in effect and
enforce policies, procedures and/or practices designed to ensure, in its
reasonable judgment, compliance in all material respects by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

6.5                               Visitation Rights.  The Company shall, and
shall cause each of its Material Subsidiaries to, at any reasonable time and
from time to time, permit the Agent, any of the Banks or any agents or
representatives thereof to examine and make copies of and abstracts from its
records and books of account, visit its properties and discuss its affairs,
finances and accounts with any of its officers.

 

6.6                               Keeping of Books.  The Company shall, and
shall cause each of its Consolidated Subsidiaries to, keep adequate records and
books of account, in which full and correct entries shall be made of all of its
financial transactions and its assets and business so as to permit the Company
and its Consolidated Subsidiaries to present financial statements in accordance
with GAAP.

 

6.7                               Reporting Requirements.  The Company shall
furnish to the Agent, with sufficient copies for each of the Banks (and the
Agent shall thereafter promptly make available to the Banks):

 

(a)                     as soon as practicable and in any event within five
(5) Business Days after becoming aware of the occurrence of any Default or Event
of Default, a statement of a Designated Officer as to the nature thereof, and as
soon as practicable and in any event within five (5) Business Days thereafter, a
statement of a Designated Officer as to the action which the Company has taken,
is taking or proposes to take with respect thereto;

 

(b)                     as soon as available and in any event within sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such quarter, and the related consolidated
statements of income, cash flows and common stockholder’s equity of the Company
and its Consolidated Subsidiaries as at the end of and for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding fiscal year, or statements
providing substantially similar information (which requirement shall be deemed
satisfied by the delivery of the Company’s quarterly report on Form 10-Q for
such quarter), all in reasonable detail and duly certified (subject to the
absence of footnotes and to year-end audit adjustments) by a Designated Officer
as having been

 

32

--------------------------------------------------------------------------------


 

prepared in accordance with GAAP, together with (i) a certificate of a
Designated Officer stating that such officer has no knowledge (having made due
inquiry with respect thereto) that a Default or Event of Default has occurred
and is continuing, or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the actions which the
Company has taken, is taking or proposes to take with respect thereto, and
(ii) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal
quarter or year, as the case may be, of the Company;

 

(c)                      as soon as available and in any event within one
hundred twenty (120) days after the end of each fiscal year of the Company, a
copy of the Company’s Annual Report on Form 10-K (or any successor form) for
such year, including therein the consolidated balance sheet of the Company and
its Consolidated Subsidiaries as at the end of such year and the consolidated
statements of income, cash flows and common stockholder’s equity of the Company
and its Consolidated Subsidiaries as at the end of and for such year, or
statements providing substantially similar information, in each case
(i) certified by independent public accountants of recognized national standing
selected by the Company and not objected to by the Majority Banks (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) together with (a) a certificate of a Designated Officer
stating that such officer has no knowledge (having made due inquiry with respect
thereto) that a Default or Event of Default has occurred and is continuing, or,
if a Default or Event of Default has occurred and is continuing, a statement as
to the nature thereof and the actions which the Company has taken, is taking or
proposes to take with respect thereto and (b) a certificate of a Designated
Officer, in substantially the form of Exhibit B hereto, setting forth the
Company’s computation of the financial ratio specified in Article VIII as of the
end of the immediately preceding fiscal year of the Company;

 

(d)                     promptly after the sending or filing thereof, notice of
all proxy statements which the Company sends to its stockholders, copies of all
regular, periodic and special reports (other than those which relate solely to
employee benefit plans) which the Company files with the SEC and notice of the
sending or filing of (and, upon the request of the Agent or any Bank, a copy of)
any final prospectus filed with the SEC;

 

(e)                      as soon as possible and in any event (i) within thirty
(30) days after the Company or any ERISA Affiliate knows or has reason to know
that any Plan Termination Event described in clause (a) of the definition of
Plan Termination Event with respect to any Plan has occurred and (ii) within ten
(10) days after the Company or any ERISA Affiliate knows or has reason to know
that any other Plan Termination Event with respect to any Plan has occurred and
could reasonably be expected to result in a material liability to the Company, a
statement of the Chief Financial Officer of the Company describing such Plan
Termination Event and the action, if any, which the Company or such ERISA
Affiliate, as the case may be, proposes to take with respect thereto;

 

(f)                       promptly, and in any event within five (5) Business
Days, after becoming aware

 

33

--------------------------------------------------------------------------------


 

thereof, notice of any upgrading or downgrading of the rating of the Unsecured
Debt by Moody’s or S&P;

 

(g)                      as soon as possible and in any event within five
(5) Business Days after the occurrence of any default under any agreement to
which the Company or any of its Subsidiaries is a party, which default would
reasonably be expected to result in a Material Adverse Change, and which is
continuing on the date of such certificate, a certificate of the president or
chief financial officer of the Company setting forth the details of such default
and the action which the Company or any such Subsidiary proposes to take with
respect thereto; and

 

(h)                     promptly after requested, such other information
respecting the business, properties or financial condition of the Company as the
Agent or any Bank through the Agent may from time to time reasonably request in
writing.

 

6.8                               Use of Proceeds.

 

(a)                     The Company will use the proceeds of the Advances to
refinance existing Debt of the Company.  The Company will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to purchase or
carry any “margin stock” (as defined in Regulation U).

 

(b)                     The Company will not request any Loans, and the Company
shall not directly or knowingly indirectly use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not directly or knowingly indirectly use, the proceeds of any Loans
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions, or (C) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.  Notwithstanding the foregoing, the Company’s and its Subsidiaries’
provision of utility services in the ordinary course of business in accordance
with applicable law, including Anti-Corruption Laws and applicable Sanctions,
shall not constitute a violation of this Section.

 

6.9                               Maintenance of Properties, Etc.  The Company
shall, and shall cause each of its Material Subsidiaries to, maintain in all
material respects all of its respective owned and leased Property in good and
safe condition and repair to the same degree as other companies engaged in
similar businesses and owning similar properties, and not permit, commit or
suffer any waste or abandonment of any such Property, and from time to time make
or cause to be made all material repairs, renewals and replacements thereof,
including any capital improvements which may be required; provided that such
Property may be altered or renovated in the ordinary course of the Company’s or
its Subsidiaries’ business; and provided, further, that the foregoing shall not
restrict the sale of any asset of the Company or any Subsidiary to the extent
not prohibited by Section 7.2.

 

6.10                        Ownership of Consumers.  The Company will at all
times maintain ownership

 

34

--------------------------------------------------------------------------------


 

free and clear of any Liens (other than Liens in favor of the “Agent” for the
benefit of the “Secured Parties” to secure the “Obligations” as such terms are
defined in the CMS Revolving Credit Agreement) of not less than eighty percent
(80%) of the Equity Interests of Consumers.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Obligations shall remain unpaid or any Bank shall have any
Commitment under this Agreement:

 

7.1                               Liens.  The Company shall not create, incur,
assume or suffer to exist any Lien upon or with respect to any of its
properties, now owned or hereafter acquired, except:

 

(a)                     Liens in (and only in) assets acquired to secure Debt
incurred to finance the acquisition of such assets;

 

(b)                     statutory and common law banker’s Liens on bank
deposits;

 

(c)                      Liens for taxes, assessments or other governmental
charges or levies not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(d)                     Liens of carriers, warehousemen, mechanics, materialmen
and landlords incurred in the ordinary course of business for sums not overdue
or being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

 

(e)                      Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;

 

(f)                       judgment Liens in existence less than thirty (30) days
after the entry thereof or with respect to which execution has been stayed or
the payment of which is covered (subject to a customary deductible) by
insurance;

 

(g)                      zoning restrictions, easements, licenses, covenants,
reservations, utility company rights, restrictions on the use of real property
or minor irregularities of title incident thereto which do not in the aggregate
materially detract from the value of the property or assets of the Company or
any Subsidiary or materially impair the operation of its business;

 

(h)                     Liens securing Off-Balance Sheet Liabilities otherwise
permitted under this Agreement (and all refinancing and recharacterizations
thereof).

 

(i)                         Liens existing on any capital asset of any Person at
the time such Person is merged or consolidated with or into, or otherwise
acquired by, the Company or any Material Subsidiary and not created in
contemplation of such event; provided that such Liens do not

 

35

--------------------------------------------------------------------------------


 

encumber any other property or assets and such merger, consolidation or
acquisition is otherwise permitted under this Agreement;

 

(j)                        Liens existing on any capital asset prior to the
acquisition thereof by the Company or any Material Subsidiary and not created in
contemplation thereof; provided that such Liens do not encumber any other
property or assets;

 

(k)                     Liens existing as of the Closing Date or ,with respect
to any Material Subsidiary, such later date as such Person shall become a
Material Subsidiary;

 

(l)                         Liens securing Project Finance Debt otherwise
permitted under this Agreement;

 

(m)                 Liens arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses (h), (i), (j), (k) or (l); provided that (i) such debt is not secured by
any additional assets and (ii) the amount of such Debt secured by any such Lien
is otherwise permitted under this Agreement; and

 

(n)                     other Liens securing obligations in an aggregate amount
not in excess of $500,000,000.

 

In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (c), (d),
(e), (f) or (k) above.

 

7.2                               Sale of Assets.  The Company will not, and
will not permit any Material Subsidiary to, sell, lease, assign, transfer or
otherwise dispose of 25% or more of its assets calculated with reference to
total assets as reflected on the Company’s consolidated balance sheet as at
December 31, 2014, during the term of this Agreement.

 

7.3                               Mergers, Etc.  The Company will not, and will
not permit any Material Subsidiary to, merge with or into or consolidate with or
into any other Person, except that the Company or any Material Subsidiary may
merge with any other Person; provided that, in each case, immediately after
giving effect thereto, (a) no event shall occur and be continuing which
constitutes a Default or Event of Default, (b) if the Company is party thereto,
the Company is the surviving corporation, or, if the Company is not party
thereto, a Material Subsidiary is the surviving corporation, (c) neither the
Company nor any Material Subsidiary shall be liable with respect to any Debt or
allow its Property to be subject to any Lien which it could not become liable
with respect to or allow its Property to become subject to under this Agreement
on the date of such transaction and (d) the Company’s Net Worth shall be equal
to or greater than its Net Worth immediately prior to such merger.

 

7.4                               Compliance with ERISA.  The Company will not,
and will not permit any ERISA Affiliate to, permit to exist any occurrence of
any Reportable Event, or any other event or condition which presents a material
(in the reasonable opinion of the Majority Banks) risk of a termination by the
PBGC of any Plan, which termination will result in any material (in the
reasonable opinion of the Majority Banks) liability of the Company or such ERISA
Affiliate to the PBGC.

 

36

--------------------------------------------------------------------------------


 

7.5                               Organizational Documents.  The Company will
not, and will not permit any Consolidated Subsidiary to, amend, modify or
otherwise change any of the terms or provisions in any of their respective
certificate of incorporation and by-laws (or comparable constitutive documents)
as in effect on the Closing Date to the extent that such change is reasonably
expected to result in a Material Adverse Change.

 

7.6                               Change in Nature of Business.  The Company
will not, and will not permit any Material Subsidiary to, make any material
change in the nature of its business as carried on as of the Closing Date.

 

7.7                               Transactions with Affiliates.  The Company
will not, and will not permit any Subsidiary to, enter into any transaction with
any of its Affiliates (other than the Company or any Subsidiary) unless such
transaction is on terms no less favorable to the Company or such Subsidiary than
if the transaction had been negotiated in good faith on an arm’s-length basis
with a non-Affiliate; provided that the foregoing shall not prohibit (a) the
payment by the Company or any Subsidiary of dividends or other distributions on,
or redemptions of, its capital stock, (b) the purchase, acquisition or
retirement by the Company or any Subsidiary of the Company’s capital stock or
(c) intercompany loans and advances not otherwise prohibited by this Agreement.

 

7.8                               Burdensome Agreements.  The Company will not,
and will not permit any Material Subsidiary to, enter into any Contractual
Obligation (other than this Agreement or any other Credit Document) that causes
any Material Subsidiary to become or remain subject to any restriction on the
ability of such Material Subsidiary to pay dividends or other distributions or
to make or repay loans or advances to the Company which could reasonably be
expected to result in a Material Adverse Change.

 

ARTICLE VIII
FINANCIAL COVENANT

 

8.1                               Maximum Consolidated Leverage Ratio.  So long
as any of the Obligations shall remain unpaid or any Bank shall have any
Commitment under this Agreement, the Company shall at all times maintain a ratio
of Total Consolidated Debt to Total Consolidated EBITDA of not greater than 6.0
to 1.0.

 

ARTICLE IX
EVENTS OF DEFAULT

 

9.1                               Events of Default.  The occurrence of any of
the following events shall constitute an “Event of Default”:

 

(a)                     the Company shall fail to pay (i) any principal of any
Advance when due and payable within one (1) Business Day after the same becomes
due, or (ii) any interest on any Advance or any fee or other Obligation payable
hereunder within five (5) Business Days after such interest or fee or other
Obligation becomes due and payable;

 

(b)                     any representation or warranty made by or on behalf of
the Company in this Agreement or any other Credit Document or in any
certificate, document, report, financial or

 

37

--------------------------------------------------------------------------------


 

other written statement furnished at any time pursuant to any Credit Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made;

 

(c)                      (i) the Company or any of its Subsidiaries shall fail
to perform or observe any term, covenant or agreement contained in
Section 6.3(a) (solely with respect to the Company), Section 6.10, Article VII
or Article VIII; or (ii) the Company or any of its Subsidiaries shall fail to
comply with Section 6.8(b) and such failure under this clause (ii) shall
continue for five (5) Business Days after the occurrence of such breach; or
(iii) the Company shall fail to perform or observe any other term, covenant or
agreement on its part to be performed or observed in this Agreement or in any
other Credit Document and such failure under this clause (iii) shall continue
for thirty (30) consecutive days after the earlier of (x) a Designated Officer
obtaining knowledge of such breach and (y) written notice thereof by means of
facsimile, regular mail or written notice delivered in person (or telephonic
notice thereof confirmed in writing) having been given to the Company by the
Agent or the Majority Banks;

 

(d)                     the Company or any Material Subsidiary shall: (i) fail
to pay any Debt (other than the payment obligations described in clause
(a) above) in excess of $50,000,000, or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the instrument or agreement relating to such Debt; or
(ii) fail to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, the
maturity of such Debt, unless the obligee under or holder of such Debt shall
have waived in writing such circumstance, or such circumstance has been cured,
so that such circumstance is no longer continuing; or (iii) any such Debt shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), in each case in accordance with the
terms of such agreement or instrument, prior to the stated maturity thereof; or
(iv) generally not, or shall admit in writing its inability to, pay its debts as
such debts become due;

 

(e)                      the Company or any Material Subsidiary: (i) shall make
an assignment for the benefit of creditors, or petition or apply to any tribunal
for the appointment of a custodian, receiver or trustee for it or a substantial
part of its assets; or (ii) shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or
(iii) shall have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed for a period of sixty (60)
consecutive days or more; or (iv) by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (v) shall suffer any
such custodianship, receivership or trusteeship to continue undischarged for a
period of sixty (60) days or more; or (vi) shall take any corporate action to
authorize any of the actions set forth above in this clause (e);

 

(f)                       one or more judgments, decrees or orders for the
payment of money in excess of

 

38

--------------------------------------------------------------------------------


 

$50,000,000 in the aggregate shall be rendered against the Company or any
Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of more than thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(g)                      any material provision of any Credit Document, after
execution hereof or delivery thereof under Article XI, shall for any reason
other than the express terms hereof or thereof cease to be valid and binding on
any party thereto; or the Company shall so assert in writing;

 

(h)                     any Plan Termination Event with respect to a Plan shall
have occurred, and thirty (30) days after notice thereof shall have been given
to the Company by the Agent, (i) such Plan Termination Event (if correctable)
shall not have been corrected and (ii) the then present value of such Plan’s
vested benefits exceeds the then current value of the assets accumulated in such
Plan by more than the amount of $50,000,000 (or in the case of a Plan
Termination Event involving the withdrawal of a “substantial employer” (as
defined in Section 4001(A)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount); or

 

(i)                         a Change in Control shall occur.

 

9.2                               Remedies.  If any Event of Default shall occur
and be continuing, the Agent shall upon the request, or may with the consent, of
the Majority Banks, by notice to the Company, (i) declare the Commitments to be
terminated or suspended, whereupon the same shall forthwith terminate, and/or
(ii) declare the Obligations to be forthwith due and payable, whereupon the
Aggregate Outstanding Credit Exposure and all other Obligations shall become and
be forthwith due and payable, in each case without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Company; provided that in the case of an Event of Default referred to in
Section 9.1(e), the Commitments shall automatically terminate and the
Obligations shall automatically become due and payable without notice,
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company.

 

ARTICLE X
WAIVERS, AMENDMENTS AND REMEDIES

 

10.1                        Amendments.  Subject to the provisions of this
Article X, the Majority Banks (or the Agent with the consent in writing of the
Majority Banks) and the Company may enter into written agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Credit
Documents or changing in any manner the rights of the Banks or the Company
hereunder or waiving any Event of Default hereunder; provided that no such
supplemental agreement shall, without the consent of all of the Banks:

 

(a)                     Extend the maturity of any Loan or reduce the principal
amount thereof, or reduce the rate or extend the time of payment of interest
thereon or fees thereon.

 

(b)                     Modify the percentage specified in the definition of
Majority Banks.

 

39

--------------------------------------------------------------------------------


 

(c)                      Extend the Maturity Date or increase the amount of the
Commitment of any Bank hereunder, or permit the Company to assign its rights
under this Agreement.

 

(d)                     Amend this Section 10.1 or Section 12.11.

 

(e)                      Make any change in an express right in this Agreement
of a single Bank to give its consent, make a request or give a notice.

 

(f)                       Amend any provisions hereunder relating to the pro
rata treatment of the Banks.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  Notwithstanding the
foregoing, no amendment to Section 4.7 shall be effective unless the same shall
be in writing and signed by the Agent and the Majority Banks.  Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Bank, except
with respect to any amendment, waiver or other modification referred to in
clause (a) or (c) above and then only in the event such Defaulting Bank shall be
directly affected by such amendment, waiver or other modification.

 

If, in connection with any proposed amendment, waiver or consent  requiring the
consent of “all of the Banks”, the consent of the Majority Banks is obtained,
but the consent of other necessary Banks is not obtained (any such Bank whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Bank”), then the Company may elect to replace a Non-Consenting
Bank as a Bank party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which consents to such proposed
amendment and which is reasonably satisfactory to the Company and the Agent
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Bank pursuant to an Assignment Agreement
and to become a Bank for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Bank to be terminated as of such date and to
comply with the requirements of Section 12.1, and (ii) the Borrower shall pay to
such Non-Consenting Bank in same day funds on the day of such replacement
(1) the outstanding principal amount of its Outstanding Credit Exposure and all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Bank by the Company hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Bank under
Sections 4.1 and 4.5, and (2) an amount, if any, equal to the payment which
would have been due to such Bank on the day of such replacement under
Section 4.4 had the Loans of such Non-Consenting Bank been prepaid on such date
rather than sold to the replacement Bank.

 

10.2                        Preservation of Rights.  No delay or omission of the
Banks or the Agent to exercise any right under the Credit Documents shall impair
such right or be construed to be a waiver of any Default or Event of Default or
an acquiescence therein, and the making of an Advance notwithstanding the
existence of a Default or Event of Default or the inability of the Company to
satisfy the conditions precedent to such Advance shall not constitute any waiver
or acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Credit Documents whatsoever shall be valid unless in writing
signed by the Banks required pursuant to Section 10.1, and then only to the
extent in

 

40

--------------------------------------------------------------------------------


 

such writing specifically set forth.  All remedies contained in the Credit
Documents or by law afforded shall be cumulative and all shall be available to
the Agent and the Banks until the Obligations have been paid in full.

 

ARTICLE XI
CONDITIONS PRECEDENT

 

11.1                        Effectiveness of this Agreement.  This Agreement
shall not become effective unless the Agent shall have received (or such
delivery shall have been waived in accordance with Section 10.1):

 

(a)                     (i) Counterparts of this Agreement executed by the
Company and the Banks or (ii) written evidence satisfactory to the Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                     Copies of the Restated Articles of Incorporation of the
Company, together with all amendments, certified by the Secretary or an
Assistant Secretary of the Company, and a certificate of good standing,
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

 

(c)                      Copies, certified by the Secretary or an Assistant
Secretary of the Company, of its by-laws and of its Board of Directors’
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for any Bank) authorizing the execution of the Credit Documents.

 

(d)                     An incumbency certificate, executed by the Secretary or
an Assistant Secretary of the Company, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Company
authorized to sign the Credit Documents and the officers or other employees
authorized to make borrowings hereunder, upon which certificate the Banks shall
be entitled to rely until informed of any change in writing by the Company.

 

(e)                      A certificate, signed by a Designated Officer of the
Company, stating that on the Closing Date (i) no Default or Event of Default has
occurred and is continuing and (ii) each representation or warranty contained in
Article V is true and correct.

 

(f)                       A favorable opinion of (i) Shelley J. Ruckman, Esq.,
Assistant General Counsel of the Company, as to such matters as the Agent may
reasonably request and (ii) Sidley Austin LLP, counsel for the Agent, as to such
matters as the Agent may reasonably request.  Such opinions shall be addressed
to the Agent and the Banks and shall be satisfactory in form and substance to
the Agent.

 

(g)                      Evidence, in form and substance satisfactory to the
Agent, that the Company has obtained all governmental approvals, if any,
necessary for it to enter into the Credit Documents.

 

(h)                     Evidence satisfactory to it of the payment, prior to or
simultaneously with the initial Loans hereunder, of all accrued and unpaid
interest, fees and premiums, if any, on all

 

41

--------------------------------------------------------------------------------


 

loans and other extensions of credit outstanding under that certain Term Loan
Credit Agreement (the “Existing Credit Agreement”) dated as of December 15,
2011, by and among the Company, the financial institutions party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (other than contingent
indemnity obligations); provided that the Lenders  (under and as defined in the
Existing Credit Agreement) hereby agree that any breakage costs applicable in
connection with such payment pursuant to Section 4.4 of the Existing Credit
Agreement shall be waived.

 

(i)                         (i) Satisfactory audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Closing Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available and (iii) satisfactory financial
statement projections through and including the Company’s 2019 fiscal year,
together with such information as the Agent and the Banks shall reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

 

(j)                        To the extent requested by any of the Banks, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

 

(k)                     All fees and other amounts due and payable on or prior
to the Closing Date, including, to the extent invoiced at least three
(3) Business Days prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

(l)                         Such other documents as any Bank or its counsel may
have reasonably requested.

 

11.2                        Each Advance.  The Banks shall not be required to
make any Advance if on the applicable Borrowing Date, (i) any Default or Event
of Default exists or would result from such Advance, (ii) any representation or
warranty contained in Article V is not true and correct as of such Borrowing
Date, except Section 5.5(b) and the first sentence of Section 5.6 or (iii) all
legal matters incident to the making of such Advance are not satisfactory to the
Banks and their counsel.  Each Borrowing Notice shall constitute a
representation and warranty by the Company that the conditions contained in
clauses (i) and (ii) above will be satisfied on the relevant Borrowing Date. 
For the avoidance of doubt, the conversion or continuation of an Advance shall
not be considered the making of an Advance.

 

ARTICLE XII
GENERAL PROVISIONS

 

12.1                        Successors and Assigns.  (a) The terms and
provisions of the Credit Documents shall be binding upon and inure to the
benefit of the Company and the Banks and their respective successors and
assigns, except that the Company shall not have the right to assign its rights
under the Credit Documents.  Any Bank may sell participations in all or a
portion of its rights and obligations under this Agreement pursuant to clause
(b) below and any Bank may assign all or

 

42

--------------------------------------------------------------------------------


 

any part of its rights and obligations under this Agreement pursuant to clause
(c) below.

 

(b)                     Any Bank may sell participations to one or more banks or
other entities (other than the Company and its Affiliates) (each a
“Participant”), other than an Ineligible Institution, in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and its Outstanding Credit Exposure); provided that (i) such Bank’s
obligations under this Agreement (including its Commitment to the Company
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of the Outstanding Credit Exposure of
such Bank for all purposes of this Agreement and (iv) the Company shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.  Each Bank shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Credit Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all of the Banks
pursuant to the terms of Section 10.1 or of any other Credit Document.  The
Company agrees that each Participant shall be deemed to have the right of setoff
provided in Section 12.10 in respect of its participating interest in amounts
owing under the Credit Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under the Credit
Documents; provided that each Bank shall retain the right of setoff provided in
Section 12.10 with respect to the amount of participating interests sold to each
Participant.  The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.10, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.11 as
if each Participant were a Bank.  The Company further agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.3, 4.4 and 4.5 
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 12.1(c); provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 4.1, 4.3, 4.4 or
4.5 than the Bank that sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Company, and (ii) any Participant not incorporated under the laws of the
United States of America or any State thereof agrees to comply with the
provisions of Section 4.5 to the same extent as if it were a Bank (it being
understood that the documentation required under Section 4.5 shall be delivered
to the participating Bank).  Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in the obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such interest is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant

 

43

--------------------------------------------------------------------------------


 

Register.

 

(c)                      Any Bank may, in the ordinary course of its business
and in accordance with applicable law, at any time assign to one or more
financial institutions or other Persons (other than an Ineligible Institution)
all or any part of its rights and obligations under this Agreement; provided
that (i) unless such assignment is to another Bank, an Affiliate of such
assigning Bank, or any direct or indirect contractual counterparty in any swap
agreement relating to the Loans to the extent required in connection with the
settlement of such Bank’s obligations pursuant thereto, such Bank has received
the prior written consent of the Agent and the Company (so long as no Event of
Default exists), which consents of the Agent and the Company shall not be
unreasonably withheld or delayed, provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof, and (ii) the minimum principal amount of any such assignment (other
than assignments to a Federal Reserve Bank or central bank, to another Bank, to
an Affiliate of such assigning Bank or any direct or indirect contractual
counterparty in any swap agreement relating to the Loans to the extent required
in connection with the settlement of such Bank’s obligations pursuant thereto)
shall be $5,000,000 (or such lesser amount consented to by the Agent and, so
long as no Event of Default shall be continuing, the Company, which consents
shall not be unreasonably withheld or delayed); provided that after giving
effect to such assignment the assigning Bank shall have a Commitment of not less
than $5,000,000 (unless otherwise consented to by the Agent and, so long as no
Event of Default shall be continuing, the Company), unless such assignment
constitutes an assignment of all of the assigning Bank’s Commitment, Loans and
other rights and obligations hereunder to a single assignee.  Notwithstanding
the foregoing sentence, (x) any Bank may at any time, without the consent of the
Company or the Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Bank,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such assignment shall release the
transferor Bank from its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto; and (y) no assignment by a Bank to any
Affiliate of such Bank shall release such Bank from its obligations hereunder
unless (I) the Agent and, so long as no Event of Default exists, the Company
have approved such assignment or (II) the creditworthiness of such Affiliate (as
determined in accordance with customary standards of the banking industry) is no
less than that of the assigning Bank.

 

(d)                     Any Bank may, in connection with any sale or
participation or proposed sale or participation pursuant to this Section 12.1,
disclose to the purchaser or participant or proposed purchaser or participant
any information relating to the Company furnished to such Bank by or on behalf
of the Company; provided that prior to any such disclosure of non-public
information, the purchaser or participant or proposed purchaser or participant
(which purchaser or participant is not an Affiliate of a Bank) shall agree to
preserve the confidentiality of any confidential information (except any such
disclosure as may be required by law or regulatory process) relating to the
Company received by it from such Bank.

 

(e)                      Assignments under this Section 12.1 shall be made
pursuant to an agreement (an “Assignment Agreement”) substantially in the form
of Exhibit C hereto or in such other form as may be agreed to by the parties
thereto and shall not be effective until a $3,500 fee has been

 

44

--------------------------------------------------------------------------------


 

paid to the Agent by the assignee, which fee shall cover the cost of processing
such assignment; provided that such fee shall not be incurred in the event of an
assignment by any Bank of all or a portion of its rights under this Agreement to
(i) a Federal Reserve Bank, (ii) a Bank or an Affiliate of the assigning Bank or
(iii) any direct or indirect contractual counterparty in any swap agreement
relating to the Loans to the extent required in connection with the settlement
of such Bank’s obligations pursuant thereto.  The Agent, acting for this purpose
as a non-fiduciary agent of the Company, shall maintain at one of its offices a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error and the Company, the Agent
and the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company and any Bank at any reasonable time and
from time to time upon reasonable prior notice.

 

12.2                        Survival of Representations.  All representations
and warranties of the Company contained in this Agreement shall survive the
making of the Advances herein contemplated.

 

12.3                        Governmental Regulation.  Anything contained in this
Agreement to the contrary notwithstanding, no Bank shall be obligated to extend
credit to the Company in violation of any limitation or prohibition provided by
any applicable statute or regulation.

 

12.4                        Intentionally Omitted.

 

12.5                        Choice of Law.  THE CREDIT DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT AND THE COMPANY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.  EACH OF THE COMPANY,
THE AGENT AND THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR
ARISING HEREUNDER OR UNDER ANY CREDIT DOCUMENT.

 

12.6                        Headings.  Section headings in the Credit Documents
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of the Credit Documents.

 

12.7                        Entire Agreement.  The Credit Documents embody the
entire agreement and understanding between the Company, the Agent and the Banks
and supersede all prior agreements and understandings between the Company, the
Agent and the Banks relating to the

 

45

--------------------------------------------------------------------------------


 

subject matter thereof.

 

12.8                        Expenses; Indemnification.  The Company shall
reimburse the Agent and each Arranger for (a) any reasonable costs and
out-of-pocket expenses (including reasonable attorneys’ fees, time charges and
expenses of counsel for the Agent) paid or incurred by the Agent or such
Arranger in connection with the preparation, review, execution, delivery,
syndication, distribution (including via the internet), administration,
amendment and modification of the Credit Documents and (b) any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees, time charges
and expenses of counsel) paid or incurred by the Agent or such Arranger on its
own behalf or on behalf of any Bank and, on or after the date upon which an
Event of Default specified in Section 9.1(a) or 9.1(e) has occurred and is
continuing, each Bank, in connection with the collection and enforcement of the
Credit Documents.  The Company further agrees to indemnify the Agent, each
Arranger, each Bank and their successors and permitted assigns, and their
respective Affiliates, and the directors, officers, employees and agents of the
foregoing (all of the foregoing, the “Indemnified Persons), against all losses,
claims, damages, penalties, judgments, liabilities and reasonable expenses
(including all reasonable expenses of litigation or preparation therefor whether
or not an Indemnified Person is a party thereto), regardless of whether such
matter is initiated by a third party or by the Company or any of its Affiliates
or equityholders, which any of them may pay or incur arising out of or relating
to this Agreement, the other Credit Documents, the transactions contemplated
hereby, the direct or indirect application or proposed application of the
proceeds of any Advance hereunder, any actual or alleged presence or release of
any Hazardous Substance on or from any property owned or operated by the Company
or any Subsidiary or any Environmental Liability related in any way to the
Company or any Subsidiary; provided that the Company shall not be liable to any
Indemnified Person for any of the foregoing to the extent they are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
arisen from the gross negligence or willful misconduct of such Indemnified
Person.  Without limiting the foregoing, the Company shall pay any civil penalty
or fine assessed by OFAC against any Indemnified Person, and all reasonable
costs and expenses (including reasonable fees and expenses of counsel to such
Indemnified Person) incurred in connection with defense thereof, as a result of
any breach or inaccuracy of the representation made in Section 5.13.  The
obligations of the Company under this Section shall survive the termination of
this Agreement.

 

12.9                        Severability of Provisions.  Any provision in any
Credit Document that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of all Credit Documents are
declared to be severable.

 

12.10                 Setoff.  In addition to, and without limitation of, any
rights of the Banks under applicable law, if the Company becomes insolvent,
however evidenced, or during the continuance of an Event of Default, any
indebtedness from any Bank or any of its Affiliates to the Company (including
all account balances, whether provisional or final and whether or not collected
or available) may be, upon prior notice to the Agent, offset and applied toward
the payment of the Obligations owing to such Bank or such Affiliate, whether or
not the Obligations, or any part hereof, shall then be due.  The Company agrees
that any purchaser or participant under Section 12.1 may, to the fullest extent
permitted by law and in accordance with this

 

46

--------------------------------------------------------------------------------


 

Agreement, exercise all its rights of payment with respect to such purchase or
participation as if it were the direct creditor of the Company in the amount of
such purchase or participation.

 

12.11                 Ratable Payments.  If any Bank, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure in a
greater proportion than that received by any other Bank, such Bank agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Banks so that after such purchase each Bank will hold
its Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Bank,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Bank agrees, promptly upon demand,
to take such action necessary such that all Banks share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

12.12                 Nonliability.  The relationship between the Company, on
the one hand, and the Banks, the Arrangers and the Agent, on the other hand,
shall be solely that of borrower and lender.  None of the Agent, any Arranger or
any Bank shall have any fiduciary responsibilities to the Company.  To the
fullest extent permitted by law, the Company hereby waives and releases any
claims that it may have against each of the Agent, the Arrangers and each Bank
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.  None of the
Agent, any Arranger or any Bank undertakes any responsibility to the Company to
review or inform the Company of any matter in connection with any phase of the
Company’s business or operations.  The Company shall rely entirely upon its own
judgment with respect to its business, and any review, inspection, supervision
or information supplied to the Company by the Banks is for the protection of the
Banks and neither the Company nor any third party is entitled to rely thereon. 
The Company agrees that none of the Agent, any Arranger or any Bank shall have
liability to the Company (whether sounding in tort, contract or otherwise) for
losses suffered by the Company in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Credit Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of the
Agent, any Arranger or any Bank, or any of their respective directors, officers,
employees or agents, shall have any liability with respect to, and the Company
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Company in connection with,
arising out of, or in any way related to the Credit Documents or the
transactions contemplated thereby.

 

12.13                 Other Agents.  The Banks identified on the signature
pages of this Agreement or otherwise herein, or in any amendment hereof or other
document related hereto, as being a “Co-Syndication Agent” (the “Other Agents”)
shall have no rights, powers, obligations, liabilities, responsibilities or
duties under this Agreement other than those applicable to all Banks as such. 
Without limiting the foregoing, the Other Agents shall not have or be deemed to
have any fiduciary relationship with any Bank.  Each Bank acknowledges that it
has not relied, and will not rely, on the Other Agents in deciding to enter into
this Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.  Nothing contained in this Agreement or

 

47

--------------------------------------------------------------------------------


 

otherwise shall be construed to impose any obligation or duty on any Other
Agent, other than those applicable to all Banks as such.

 

12.14                 USA Patriot Act.  Each Bank hereby notifies the Company
that pursuant to requirements of the USA Patriot Act, such Bank is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in accordance with the USA
Patriot Act.

 

12.15                 Electronic Delivery.

 

(a)                     The Company shall use its commercially reasonable best
efforts to transmit to the Agent all information, documents and other materials
that it is obligated to furnish to the Agent pursuant to this Agreement and the
other Credit Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding (i) any Borrowing Notice, Conversion/Continuation Notice or notice of
prepayment, (ii) any notice of a Default or an Event of Default or (iii) any
communication that is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Advance hereunder
(all such non-excluded communications, collectively, “Communications”), in an
electronic/soft medium in a format reasonably acceptable to the Agent to such
e-mail address as designated by the Agent from time to time.  In addition, the
Company shall continue to provide Communications to the Agent or any Bank in the
manner specified in this Agreement but only to the extent requested by the Agent
or such Bank.  Each Bank and the Company further agrees that the Agent may make
Communications available to the Banks by posting Communications on IntraLinks or
a substantially similar Electronic System (the “Platform”).  Subject to the
conditions set forth in the proviso in the immediately preceding sentence,
nothing in this Section 12.15 shall prejudice the right of the Agent to make
Communications available to the Banks in any other manner specified herein.

 

(b)                     Each Bank agrees that an e-mail notice to it (at the
address provided pursuant to the next sentence and deemed delivered as provided
in clause (c) below) specifying that a Communication has been posted to the
Platform shall constitute effective delivery of such Communication to such Bank
for purposes of this Agreement.  Each Bank agrees (i) to notify the Agent in
writing (including by electronic communication) from time to time to ensure that
the Agent has on record an effective e-mail address for such Bank to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

 

(c)                      Each party hereto agrees that any electronic
Communication referred to in this Section 12.15 shall be deemed delivered upon
the posting of a record of such Communication as “sent” in the e-mail system of
the sending party or, in the case of any such Communication to the Agent, upon
the posting of a record of such Communication as “received” in the e-mail system
of the Agent, provided that if such Communication is not so received by a Person
during the normal business hours of such Person, such Communication shall be
deemed delivered at the opening of business on the next business day for such
Person.

 

(d)                     Each party hereto acknowledges that the distribution of
material through an

 

48

--------------------------------------------------------------------------------


 

electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution.  Any Electronic System used by
the Agent is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the adequacy of such Electronic Systems and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or any Electronic System. 
In no event shall the Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Bank, any LC Issuer or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s or the Agent’s transmission of Communications through an Electronic
System, except to the extent that such damages, losses or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.

 

12.16                 Confidentiality.  Each of the Agent and the Banks agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or self-regulatory body, (c) to the extent required by
applicable laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Agent or any Bank on a non-confidential basis from a source other than the
Company, (h) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder or
(i) with the written consent of the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company, its Subsidiaries or their business, other than any such information
that is available to the Agent or any Bank on a non-confidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

49

--------------------------------------------------------------------------------


 

EACH BANK ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION (AS DEFINED ABOVE), INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE COMPANY OR THE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO
THE COMPANY AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE PROVIDED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

12.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Company acknowledges and agrees that:  (i) none of
the Arrangers, the Agent or the Banks or their respective Affiliates are subject
to any fiduciary or other implied duties, (ii) none of the Arrangers, the Agent
or the Banks or their respective Affiliates are advising the Company or any of
its Affiliates as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction, (iii) the Company has consulted with its own
advisors concerning such matters and is responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and none of the Arrangers, the Agent or the Banks or their respective Affiliates
have any responsibility or liability to the Company or any of its Affiliates
with respect thereto and (iv) each of the Arrangers, the Agent and the Banks and
their respective Affiliates may have economic interests that conflict with those
of the Company, its stockholders and/or its Affiliates.

 

ARTICLE XIII
THE AGENT

 

13.1                        Appointment.  JPMorgan Chase Bank, N.A. is hereby
appointed Agent hereunder, and each of the Banks irrevocably authorizes the
Agent to act as the contractual representative on behalf of such Bank.  The
Agent agrees to act as such upon the express conditions contained in this
Article XIII.  The Agent shall not have a fiduciary relationship in respect of
any Bank by reason of this Agreement nor shall the have any implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing.

 

13.2                        Powers.  The Agent shall have and may exercise such
powers hereunder as are

 

50

--------------------------------------------------------------------------------


 

specifically delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Agent by the Company or a Bank or any implied
duties to the Banks or any obligation to the Banks to take any action hereunder
(whether a Default or Event of Default has occurred and is continuing), except
any action specifically provided by this Agreement to be taken by the Agent.

 

13.3                        General Immunity.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Banks or any
Bank for any action taken or omitted to be taken by it or them hereunder or in
connection herewith except for its or their own gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

 

13.4                        No Responsibility for Recitals, Etc.  The Agent
shall not be responsible to the Banks for any recitals, reports, statements,
warranties or representations herein or in any Credit Document or be bound to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement.

 

13.5                        Action on Instructions of Banks.  The Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Credit Document in accordance with written instructions
signed by the Majority Banks (or all of the Banks if required by Section 10.1),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Banks.  The Banks hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Credit
Document unless it shall be requested in writing to do so by the Majority
Banks.  The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Credit Document unless it shall first be
indemnified to its satisfaction by the Banks pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

13.6                        Employment of Agents and Counsel.  The Agent may
execute any of its duties as Agent hereunder by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Banks, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Agent shall be entitled to advice of counsel concerning
all matters pertaining to the agency hereby created and its duties hereunder.

 

13.7                        Reliance on Documents; Counsel.  The Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent, which
counsel may be employees of the Agent.

 

13.8                        Agent’s Reimbursement and Indemnification.  The
Banks agree to reimburse and indemnify the Agent (in the Agent’s capacity as
Agent) ratably in accordance with their respective Pro Rata Shares (i) for any
amounts not reimbursed by the Company for which the Agent (in the Agent’s
capacity as Agent) is entitled to reimbursement by the Company under the

 

51

--------------------------------------------------------------------------------


 

Credit Documents, (ii) for any other expenses reasonably incurred by the Agent
on behalf of the Banks, in connection with the preparation, execution, delivery,
administration and enforcement of the Credit Documents, and for which the Agent
(in the Agent’s capacity as Agent) is not entitled to reimbursement by the
Company under the Credit Documents, and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement or any other document delivered in connection with this
Agreement or the transactions contemplated hereby or the enforcement of any of
the terms hereof or of any such other documents, and for which the Agent is not
entitled to reimbursement by the Company under the Credit Documents; provided
that no Bank shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction of the Agent.

 

13.9                        Rights as a Bank.  With respect to its Commitment
and any Advance made by it, the Agent shall have the same rights and powers
hereunder as any Bank and may exercise the same as though it were not the Agent,
and the term “Bank” or “Banks” shall, unless the context otherwise indicates,
include JPMorgan Chase Bank, N.A. in its individual capacity.  The Agent may
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with the Company or any Subsidiary as if it were not the
Agent.

 

13.10                 Bank Credit Decision.  (a) Each Bank acknowledges and
agrees that the extensions of credit made hereunder are commercial loans and not
investments in a business enterprise or securities. Each Bank further represents
that it is engaged in making, acquiring or holding commercial loans in the
ordinary course of its business and has, independently and without reliance upon
the Agent or any other Bank and based on the financial statements prepared by
the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Bank, and to make, acquire or hold Loans hereunder.  Each Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own credit decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

(b)                     Without limiting clause (a) above, each Bank
acknowledges and agrees that neither such Bank nor any of its Affiliates,
participants or assignees may rely on the Agent to carry out such Bank’s or
other Person’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 C.F.R. 103.121 (as amended or
replaced, the “CIP Regulations”), or any other applicable law, rule, regulation
or order of any governmental authority, including any program involving any of
the following items relating to or in connection with the Company or any of its
Subsidiaries or Affiliates or agents, the Credit Documents or the transactions
contemplated hereby: (i) any identity verification procedure; (ii) any
recordkeeping; (iii) any comparison with a government list; (iv) any customer
notice or (v)

 

52

--------------------------------------------------------------------------------


 

any other procedure required under the CIP Regulations or such other law, rule,
regulation or order.

 

(c)                      Within ten (10) days after the date of this Agreement
and at such other times as are required under the USA Patriot Act, each Bank and
each assignee and participant that is not incorporated under the laws of the
United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (i) an Affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country and (ii) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Agent a certification, or, if applicable, recertification, certifying
that such Bank is not a “shell” and certifying as to other matters as required
by Section 313 of the USA Patriot Act and the applicable regulations.

 

13.11                 Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided in this paragraph, the Agent may
resign at any time by notifying the Banks and the Company.  Upon any such
resignation, the Majority Banks shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Banks, appoint a successor Agent which
shall be a bank with an office in the United States, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the Agent’s resignation hereunder, the provisions of this Article and
Section 12.8 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

ARTICLE XIV
NOTICES

 

14.1                        Giving Notice.  Except as otherwise permitted by
Section 2.13(d) with respect to borrowing notices, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (a) in the case of the Company or the Agent, at its address
or facsimile number set forth on the signature pages hereof, (b) in the case of
any Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (c) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for such purpose by notice
to the Agent and the Company in accordance with the provisions of this
Section 14.1.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received or (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid;
provided that notices to the Agent under Article II shall not be effective until
received. Unless the Agent

 

53

--------------------------------------------------------------------------------


 

otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website, including an
Electronic System, shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

14.2                        Change of Address.  The Company, the Agent and any
Bank may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 

ARTICLE XV
COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Except as provided in
Section 11.1, this Agreement shall be effective when it has been executed by the
Company, the Agent and the Banks and the Agent has received counterparts of this
Agreement executed by the Company and the Banks or written evidence satisfactory
to the Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any  document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Banks and the Agent have executed this
Agreement as of the date first above written.

 

 

CMS ENERGY CORPORATION

 

 

 

 

 

By:

/s/ DV Rao

 

 

Name: Venkat D. Rao

 

 

Title: Vice President and Treasurer

 

 

 

Address:

 

 

 

One Energy Plaza

 

Jackson, MI 49201

 

Attention: Srikanth Maddipati

 

Facsimile No.: (517) 788-1006

 

Confirmation (Phone) No: (517) 788-0635

 

E-Mail Address: sri.maddipati@cmsenergy.com

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Agent and
as a Bank

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name: Nancy R. Barwig

 

 

Title: Credit Risk Director

 

 

 

Address:

 

 

 

Notices for Borrowing:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor L2

 

Chicago, IL 60603

 

Attention:  Nida Mischke

 

Fax: 888-292-9533

 

Email: leonida.g.mischke@jpmorgan.com

 

 

 

For all Other Matters:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Nancy Barwig

 

Fax: 312-732-1762

 

Email: nancy.r.barwig@jpmorgan.com

 

 

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Lisa Tverdek

 

Fax: 312-325-3238

 

Email: lisa.tverdek@jpmorgan.com

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Co-Syndication
Agent and as a Bank

 

 

 

 

 

By:

/s/ Eric Otieno

 

 

Name: Eric Otieno

 

 

Title: Vice President

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Co-Syndication
Agent and as a Bank

 

 

 

 

 

By:

/s/ Gregory J. Bosio

 

 

Name: Gregory J. Bosio

 

 

Title: Vice President

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION FROM

 

SHELLEY J. RUCKMAN, ESQ.

 

(Attached)

 

--------------------------------------------------------------------------------


 

GRAPHIC [g141331km15i001.jpg]

 

 

 

General Offices:

Tel:

(517) 788-0305

One Energy Plaza

Fax:

(517) 788-2543

Jackson, MI 49201

e-Mail: sjruckman@cmsenergy.com

 

 

 

 

 

SHELLEY J. RUCKMAN

 

 

Assistant General Counsel

 

 

 

 

June 11, 2015

 

 

To:

The Agent and the Banks

 

which are parties to the Agreement

 

referred to below

 

 

Re:

$180,000,000 Term Loan Credit Agreement

 

Dear Ladies and Gentlemen:

 

I am Assistant General Counsel of CMS Energy Corporation, a Michigan corporation
(“CMS”).  I have represented CMS in connection with the Term Loan Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), among CMS, the
Banks named therein and JPMorgan Chase Bank, N.A., as Agent.

 

This opinion is delivered to you pursuant to Section 11.1(f)(i) of the Credit
Agreement.  Capitalized terms used herein that are defined in, or by reference
in, the Credit Agreement have the meanings assigned to such terms therein, or by
reference therein, unless otherwise defined herein.

 

In connection with this opinion, I, or another attorney admitted to the Bar in
the State of Michigan in the CMS Legal Department have (i) investigated such
questions of law, and (ii) examined originals, or certified, conformed or
reproduction copies, of such agreements, instruments, documents and records of
CMS, such certificates of public officials and such other documents, as I have
deemed necessary or appropriate for the purposes of this opinion. I, or another
attorney admitted to the Bar in the State of Michigan in the CMS Legal
Department have examined, among other documents, the Credit Agreement.

 

In all such examinations, we have assumed the legal capacity of all natural
persons, the genuineness of all signatures of parties (other than the signatures
of the officers of CMS), the authenticity of original and certified documents
and the conformity to original or certified copies of all copies submitted to me
as conformed or facsimile, electronic or photostatic copies.

 

To the extent it may be relevant to the opinions expressed herein, I have
assumed (i) that all of the parties to the Credit Agreement (other than CMS) are
validly existing and in good standing under the laws of their respective
jurisdictions of organization and have the power and authority to execute (if
applicable) and deliver the Credit Agreement, to perform their obligations
thereunder and to consummate the transactions contemplated thereby, and
(ii) that the Credit Agreement has been duly

 

A-2

--------------------------------------------------------------------------------


 

authorized, executed (if applicable) and delivered by all of the parties thereto
(other than CMS), and constitutes valid and binding obligations of all the
parties thereto (other than CMS).

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, I am of the opinion that:

 

1.                                      CMS is a corporation duly organized,
validly existing and in good standing under the laws of the State of Michigan.

 

2.                                      CMS has the requisite corporate power,
and has taken all corporate action necessary to authorize it, to execute and
deliver the Credit Agreement and to perform its obligations thereunder.

 

3.                                      CMS has duly executed and delivered the
Credit Agreement.

 

4.                                      The execution, delivery and performance
by CMS of the Credit Agreement in accordance with its terms:

 

(a)                                 does not require under the federal laws of
the United States of America or the laws of the State of Michigan any filing or
registration by CMS with, or approval or consent to CMS of, any governmental
agency or regulatory body of the United States of America or the State of
Michigan that has not been made or obtained and is in full force and effect;

 

(b)                                 does not contravene any provision of the
Restated Articles of Incorporation of CMS or the bylaws of CMS;

 

(c)                                  does not violate any law, or regulation of
any governmental agency or regulatory body, of the United States of America or
the State of Michigan applicable to CMS or its property;

 

(d)                                 does not breach, violate or cause a default
under, or require the approval or consent of any person (other than any consent
or approval which has been obtained and is in full force and effect on the date
hereof) pursuant to, any contractual restriction imposed by any indenture or any
other agreement or instrument evidencing or governing indebtedness for borrowed
money of CMS or violate any court decree or order binding upon CMS or its
property; and

 

(e)                                  does not result in or require the creation
or imposition of any Lien (except as otherwise contemplated by the terms of the
Credit Agreement).

 

5.                                      CMS is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

6.                                      In a properly presented case, a Michigan
court or a federal court applying Michigan choice of law rules should give
effect to the choice of law provisions of the Credit Agreement and should hold
that the Credit Agreement is to be governed by the laws of the State of New York
rather than the laws of the State of Michigan, except in the case of those
provisions set forth in the Credit Agreement the enforcement of which would
contravene a fundamental policy of the State of Michigan.  In the course of our
review of the Credit Agreement, nothing has come to my attention to indicate
that any of such provisions would do so.  Notwithstanding the foregoing, even if
a Michigan court or a federal court holds that the Credit Agreement is to be
governed by the laws of the State of

 

A-3

--------------------------------------------------------------------------------


 

Michigan, the Credit Agreement constitutes a legal, valid and binding obligation
of CMS, enforceable under Michigan law (including usury provisions) against CMS
in accordance with its terms, subject to (a) the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) the application
of general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

The opinions set forth above are subject to the following qualifications:

 

(A)                               I am admitted to the Bar in the State of
Michigan.  The opinions set forth herein are limited to the laws of the State of
Michigan and, solely with respect to the opinions expressed in paragraphs 4(a),
(c) and (d) and 5 above, the federal laws of the United States of America.

 

(B)                               I express no opinion with respect to (i) the
laws, rules, regulations, ordinances, administrative decisions or orders of any
county, town or municipality or governmental subdivision or agency thereof,
(ii) state securities or blue sky laws or (iii) any state tax laws.

 

(C)                               I express no opinion as to the enforceability
of the Credit Agreement.

 

(D)                               With regard to the opinion set forth in
paragraph 4(d), I do not express any opinion as to whether the execution,
delivery or performance by CMS of the Credit Agreement will constitute a
violation of, or a default under, any covenant, restriction or provision that
requires a determination with respect to financial ratios or financial tests or
any aspect of the financial condition or results of operations of CMS.

 

This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without my prior written consent;
provided, that each assignee of a Bank that hereafter becomes a Bank under the
Credit Agreement pursuant to Section 12.1 thereof may rely on this opinion with
the same effect as if it were originally addressed to such assignee and
delivered on the date hereof.  The opinions expressed above are based solely on
factual matters in existence as of, and the transactions occurring on, the date
hereof and laws and regulations in effect on the date hereof, and I assume no
obligation to revise or supplement this opinion letter should such factual
matters change or other transactions occur or should such laws or regulations be
changed by legislative or regulatory action, judicial decision or otherwise.

 

 

Very truly yours,

 

 

 

 

 

 

 

Shelley J. Ruckman,

 

Assistant General Counsel

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

I,                  ,                of CMS Energy Corporation, a Michigan
corporation (the “Company”), DO HEREBY CERTIFY in connection with the Term Loan
Credit Agreement, dated as of June 11, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement or the Indenture (as defined in the Credit
Agreement), as applicable), among the Company, various financial institutions
and JPMorgan Chase Bank, N.A., as Agent, that:

 

Section 8.1 of the Credit Agreement provides that the Company shall:  “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated EBITDA
of not greater than 6.0 to 1.0.”

 

The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated EBITDA in the Credit Agreement and are
correct and accurate as of              ,    :

 

A.

Total Consolidated Debt

 

 

 

 

 

(a)

Indebtedness for borrowed money

$            

 

 

 

 

plus

(b)

Indebtedness for deferred purchase price of property/services

(+) $          

 

 

 

 

plus

(c)

Liabilities for accumulated funding deficiencies (prior to the effectiveness of
the applicable provisions of the Pension Protection Act of 2006 with respect to
a Plan) and liabilities for failure to make a payment required to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).

(+) $          

 

 

 

 

plus

(d)

Liabilities in connection with withdrawal liability under ERISA to any
Multiemployer Plan

(+) $          

 

 

 

 

plus

(e)

Obligations under acceptance facilities

(+) $          

 

 

 

 

plus

(f)

Obligations under Capital Leases

(+) $          

 

 

 

 

plus

(g)

Obligations under interest rate swap, “cap”, “collar” or other hedging agreement

(+) $          

plus

(h)

Off-Balance Sheet Liabilities

(+) $          

 

 

 

 

plus

(i)

the Consumers Preferred Equity

(+) $          

 

B-1

--------------------------------------------------------------------------------


 

plus

(j)

non-contingent obligations in respect of letters of credit and bankers’
acceptances

(+) $          

 

 

 

 

plus

(k)

Guaranties, endorsements and other contingent obligations

(+) $          

 

 

 

 

plus

(l)

elimination of reduction in Debt due to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 to “fair value” any Debt or
other liabilities of the Company or any Subsidiary

(+) $          

 

 

 

 

plus

(m)

elimination of reduction in Debt due to application of Accounting Standards
Codification Subtopic 470-20

(+) $          

 

 

 

 

minus

(n)

Principal amount of any Securitized Bonds

(-) $          

 

 

 

 

minus

(o)

Junior Subordinated Debt of the Company owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary

(-) $          

 

 

 

 

minus

(p)

Agreed upon percentage of Net Proceeds from issuance of hybrid debt/equity
securities (other than Junior Subordinated Debt, Hybrid Equity Securities and
Hybrid Preferred Securities)

(-) $          

 

 

 

 

minus

(q)

Liabilities on the Company’s balance sheet resulting from the disposition of the
Palisades Nuclear Plant

(-) $          

 

 

 

 

minus

(r)

Mandatorily Convertible Securities

(-) $          

 

 

 

 

minus

(s)

Project Finance Debt of the Company or any Consolidated Subsidiary

(-) $          

 

 

 

 

minus

(t)

Debt of Affiliates of the Company of the type described in clause (vii) of the
definition of “Total Consolidated Debt”

(-) $          

 

 

 

 

minus

(u)

Debt of the Company and its Affiliates that is re-categorized as such from
certain lease obligations pursuant to Section 15 of Accounting Standards
Codification Subtopic 840-10

(-) $          

 

 

 

 

minus

(v)

Debt of EnerBank USA

(-) $          

 

 

 

 

 

Total

$            

 

 

 

B.

Total Consolidated EBITDA (calculated exclusive of EnerBank):

 

 

 

 

 

(a)

Pretax Operating Income

$            

 

B-2

--------------------------------------------------------------------------------


 

plus

(b)

depreciation, depletion and amortization

(+) $          

 

 

 

 

plus

(c)

non-cash write-offs and write-downs, including, without limitation, write-offs
or write-downs

(+) $          

 

related to the sale of assets, impairment of assets and loss on contracts

 

 

 

 

 

plus

(d)

(non-cash gains) or losses on mark-to-market valuation of contracts

(+/-) $          

 

 

 

 

minus

(e)

operating income attributable to that portion of the revenues of Consumers
Energy Company

(-) $          

 

dedicated to the repayment of the Securitized Bonds

 

 

 

 

 

Total

$             

 

 

 

C.

Leverage Ratio
(total of A divided by total of B)

      to 1.00

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate this     day of          ,
   .

 

 

 

 

 

 

Name:

 

Title:

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

2.

 

Assignee:

               [and is an Affiliate of Assignor]

 

 

 

 

3.

 

Borrower:

CMS Energy Corporation

 

 

 

 

4.

 

Agent:

JPMorgan Chase Bank, N.A., as the Agent under the Credit Agreement.

 

 

 

 

5.

 

Credit Agreement:

Term Loan Credit Agreement, dated as of June 11, 2015, among CMS Energy
Corporation, the Banks party thereto, and JPMorgan Chase Bank, N.A., as Agent.

 

 

 

 

6.

 

Assigned Interest:

 

 

C-1

--------------------------------------------------------------------------------


 

Facility
Assigned

 

Aggregate Amount of
Commitment/Outstanding
Credit Exposure for

all Banks(1)

 

Amount of
Commitment/Outstanding
Credit Exposure
Assigned(1)

 

Percentage Assigned of
Commitment/Outstanding
Credit Exposure(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

7.

 

Trade Date:

                                                          (3)

 

Effective Date:             , 20   [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

--------------------------------------------------------------------------------

(1)         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(2)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.

 

(3)         Insert if satisfaction of minimum amounts is to be determined as of
the Trade Date.

 

C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         To be added only if the consent of the Agent is required by the
terms of the Credit Agreement.

 

(5)         To be added only if the consent of the Company and/or other parties
is required by the terms of the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby.  Neither the Assignor nor any
of its officers, directors, employees, agents or attorneys shall be responsible
for (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, perfection,
priority, collectibility, or value of the Credit Documents, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document, (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document,
(v) inspecting any of the property, books or records of the Company, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Advances or the Credit Documents.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Bank under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Bank thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Bank thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Credit Documents will
not be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including reasonable attorneys’
fees) and liabilities incurred by the Assignor in connection with or arising in
any manner from the Assignee’s non-performance of the obligations assumed under
this Assignment and Assumption, (vi) it has received a copy of  the Credit
Agreement, together with copies of financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, and
(vii) attached as Schedule 2 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee; (b) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (c) agrees that (i) it will,
independently and without reliance

 

--------------------------------------------------------------------------------


 

on the Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.

 

2.                                      Payments.  The Assignee shall pay the
Assignor, on the Effective Date, the amount agreed to by the Assignor and the
Assignee.  From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Administrative Questionnaire

 

On File with Agent

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

US and Non-US Tax Information Reporting Requirements

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERMS OF SUBORDINATION

 

[JUNIOR SUBORDINATED DEBT]

 

ARTICLE     
SUBORDINATION

 

Section   .1.  Applicability of Article; Securities Subordinated to Senior
Indebtedness.

 

(a)                                 This Article      shall apply only to the
Securities of any series which, pursuant to Section    , are expressly made
subject to this Article.  Such Securities are referred to in this Article     
as “Subordinated Securities.”

 

(b)                                 The Issuer covenants and agrees, and each
Holder of Subordinated Securities by his acceptance thereof likewise covenants
and agrees, that the indebtedness represented by the Subordinated Securities and
the payment of the principal and interest, if any, on the Subordinated
Securities is subordinated and subject in right, to the extent and in the manner
provided in this Article, to the prior payment in full of all Senior
Indebtedness.

 

“Senior Indebtedness” means the principal of and premium, if any, and interest
on the following, whether outstanding on the date hereof or thereafter incurred,
created or assumed: (i) indebtedness of the Issuer for money borrowed by the
Issuer (including purchase money obligations) or evidenced by debentures (other
than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.

 

D-1

--------------------------------------------------------------------------------


 

This Article shall constitute a continuing obligation to all Persons who, in
reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.

 

Section   .2.  Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.

 

(a)                                 Upon the maturity of any Senior Indebtedness
by lapse of time, acceleration or otherwise, all principal thereof and premium
and interest thereon shall first be paid in full, or such payment duly provided
for in cash in a manner satisfactory to the holders of such Senior Indebtedness,
before any payment is made on account of the principal of, or interest on,
Subordinated Securities or to acquire any Subordinated Securities or on account
of any sinking fund provisions of any Subordinated Securities (except payments
made in capital stock of the Issuer or in warrants, rights or options to
purchase or acquire capital stock of the Issuer, sinking fund payments made in
Subordinated Securities acquired by the Issuer before the maturity of such
Senior Indebtedness, and payments made through the exchange of other debt
obligations of the Issuer for such Subordinated Securities in accordance with
the terms of such Subordinated Securities, provided that such debt obligations
are subordinated to Senior Indebtedness at least to the extent that the
Subordinated Securities for which they are exchanged are so subordinated
pursuant to this Article     ).

 

(b)                                 Upon the happening and during the
continuation of any default in payment of the principal of, or interest on, any
Senior Indebtedness when the same becomes due and payable or in the event any
judicial proceeding shall be pending with respect to any such default, then,
unless and until such default shall have been cured or waived or shall have
ceased to exist, no payment shall be made by the Issuer with respect to the
principal of, or interest on, Subordinated Securities or to acquire any
Subordinated Securities or on account of any sinking fund provisions of
Subordinated Securities (except payments made in capital stock of the Issuer or
in warrants, rights, or options to purchase or acquire capital stock of the
Issuer, sinking fund payments made in Subordinated Securities acquired by the
Issuer before such default and notice thereof, and payments made through the
exchange of other debt obligations of the Issuer for such Subordinated
Securities in accordance with the terms of such Subordinated Securities,
provided that such debt obligations are subordinated to Senior Indebtedness at
least to the extent that the Subordinated Securities for which they are
exchanged are so subordinated pursuant to this Article     ).

 

(c)                                  In the event that, notwithstanding the
provisions of this Section    .2, the Issuer shall make any payment to the
Trustee on account of the principal of or interest on Subordinated Securities,
or on account of any sinking fund provisions of such Subordinated Securities,
after the maturity of any Senior Indebtedness as described in
Section    .2(a) above or after the happening of a default in payment of the
principal of or interest on any Senior Indebtedness as described in
Section    .2(b) above, then, unless and until all Senior Indebtedness which
shall have matured, and all premium and interest thereon, shall have been paid
in full (or the declaration of acceleration thereof shall have been rescinded or
annulled), or such default shall have been cured or waived or shall have ceased
to exist, such payment (subject to the provisions of Sections    .6 and    .7)
shall be held by the Trustee, in trust for the benefit of, and shall be

 

D-2

--------------------------------------------------------------------------------


 

paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness.  The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.

 

Section   .3.  Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer. 
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):

 

(a)                                 the holders of all Senior Indebtedness shall
first be entitled to receive payments in full of the principal thereof and
premium and interest due thereon, or provision shall be made for such payment,
before the Holders of Subordinated Securities are entitled to receive any
payment on account of the principal of or interest on such Subordinated
Securities;

 

(b)                                 any payment or distribution of assets of the
Issuer of any kind or character, whether in cash, property or securities (other
than securities of the Issuer as reorganized or readjusted or securities of the
Issuer or any other corporation provided for by a plan of reorganization or
readjustment the payment of which is subordinate, at least to the extent
provided in this Article      with respect to Subordinated Securities, to the
payment in full without diminution or modification by such plan of all Senior
Indebtedness), to which the Holders of Subordinated Securities or the Trustee on
behalf of the Holders of Subordinated Securities would be entitled except for
the provisions of this Article      shall be paid or delivered by the
liquidating trustee or agent or other person making such payment or distribution
directly to the holders of Senior Indebtedness or their representative, or to
the trustee under any indenture under which Senior Indebtedness may have been
issued (pro rata as to each such holder, representative or trustee on the basis
of the respective amounts of unpaid Senior Indebtedness held or represented by
each), to the extent necessary to make payment in full of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution or provision thereof to the holders of such Senior Indebtedness;
and

 

(c)                                  in the event that notwithstanding the
foregoing provisions of this Section    .3, any payment or distribution of
assets of the Issuer of any kind or character, whether in cash, property or
securities (other than securities of the Issuer as reorganized or readjusted or
securities of the Issuer or any other corporation provided for by a plan of
reorganization or readjustment the payment of which is subordinate, at least to
the extent provided in this Article      with respect to Subordinated
Securities, to the payment in full without diminution or modification by such
plan of all Senior Indebtedness), shall be received by the Trustee or the
Holders of the Subordinated Securities on account of principal of or interest on
the Subordinated Securities before all Senior Indebtedness is paid in full, or
effective provision made for its payment, such payment or distribution (subject
to the provisions of Section    .6 and    .7) shall be received

 

D-3

--------------------------------------------------------------------------------


 

and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.

 

The Issuer shall give prompt written notice to the Trustee of any dissolution,
winding up, liquidation or reorganization of the Issuer.

 

The consolidation of the Issuer with, or the merger of the Issuer into, another
corporation or the liquidation or dissolution of the Issuer following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article      hereof shall not be deemed a dissolution, winding up, liquidation
or reorganization for the purposes of this Section    .3 if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated such in Article     .

 

Section   .4.  Holders of Subordinated Securities to be Subrogated to Right of
Holders of Senior Indebtedness.  Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article      which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article      are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.

 

Section   .5.  Obligation of the Issuer Unconditional.  Nothing contained in
this Article      or elsewhere in this Indenture or in any Subordinated Security
is intended to or shall impair, as among the Issuer, its creditors other than
holders of Senior Indebtedness and the Holders of Subordinated Securities, the
obligation of the Issuer, which is absolute and unconditional, to pay to the
Holders of Subordinated Securities the principal of, and interest on,
Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article      of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Issuer received upon the exercise of any such remedy.  Upon any payment or
distribution of assets of the Issuer referred to in this Article     , the
Trustee and Holders of Subordinated Securities shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up,

 

D-4

--------------------------------------------------------------------------------


 

liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section     and    , a certificate of the receiver, trustee in
bankruptcy, liquidating trustee or agent or other Person making such payment or
distribution to the Trustee or the Holders of Subordinated Securities, for the
purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article     .

 

Nothing contained in this Article      or elsewhere in this Indenture or in any
Subordinated Security is intended to or shall affect the obligation of the
Issuer to make, or prevent the Issuer from making, at any time except during the
pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section    .2,
payments at any time of the principal of, or interest on, Subordinated
Securities.

 

Section   .6.  Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice.  The Issuer shall give prompt written notice to the Trustee of any fact
known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities. 
Notwithstanding the provisions of this Article      or any provision of this
Indenture, the Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections    
and    , shall be entitled to assume conclusively that no such facts exist.  The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a
representative or trustee on behalf of the holder) to establish that such notice
has been given by a holder of Senior Indebtedness (or a representative of or
trustee on behalf of any such holder).  In the event that the Trustee
determines, in good faith, that further evidence is required with respect to the
right of any Person as a holder of Senior Indebtedness to participate in any
payments or distribution pursuant of this Article     , the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of Senior Indebtedness held by such Person, as to the extent to
which such Person is entitled to participate in such payment or distribution,
and as to other facts pertinent to the rights of such Person under this
Article     , and if such evidence is not furnished, the Trustee may defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment.  The Trustee, however, shall not be deemed to
owe any fiduciary duty to the holders of Senior Indebtedness and nothing in this
Article      shall apply to claims of, or payments to, the Trustee under or
pursuant to Section    .

 

Section   .7.  Application by Trustee of Monies or Government Obligations
Deposited with It.  Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section      shall be for the sole
benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination

 

D-5

--------------------------------------------------------------------------------


 

provisions of this Article     , if the same are deposited in trust prior to the
happening of any event specified in Section    .2.  Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of
Section    .1,    .2 and    .3 except that, if prior to the date on which by the
terms of this Indenture any such monies may become payable for any purposes
(including, without limitation, the payment of the principal of, or the
interest, if any, on any Subordinated Security) the Trustee shall not have
received with respect to such monies the notice provided for in Section    .6,
then the Trustee or the paying agent shall have full power and authority to
receive such monies and Government Obligations and to apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.  This
Section    .7 shall be construed solely for the benefit of the Trustee and
paying agent and, as to the first sentence hereof, the Securityholders, and
shall not otherwise effect the rights of holders of Senior Indebtedness.

 

Section   .8.  Subordination Rights Not Impaired by Acts or Omissions of Issuer
or Holders of Senior Indebtedness.  No rights of any present or future holders
of any Senior Indebtedness to enforce subordination as provided herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Issuer or by any act or failure to act, in good faith, by any
such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article      or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.

 

Section   .9.  Securityholders Authorize Trustee to Effectuate Subordination of
Securities.  Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article      and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved.  If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the

 

D-6

--------------------------------------------------------------------------------


 

time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.

 

Section   .10.  Right of Trustee to Hold Senior Indebtedness.  The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article      in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Indenture shall be construed to deprive the Trustee of any of its rights as such
holder.

 

With respect to the holders of Senior Indebtedness of the Issuer, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article     , and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections    .2 and    .3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article      or otherwise.

 

Section   .11.  Article      Not to Prevent Events of Defaults.  The failure to
make a payment on account of principal or interest by reason of any provision in
this Article      shall not be construed as preventing the occurrence of an
Event of Default under Section     .

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENTIONALLY OMITTED

 

E-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PRICING SCHEDULE

 

The Applicable Margin shall be determined pursuant to the table below.

 

 

 

Pricing Level
I

 

Pricing Level
II

 

Pricing Level III

 

Pricing Level
IV

 

Pricing Level V

 

Applicable Margin for Eurodollar Rate Loans

 

0.75

%

0.80

%

0.85

%

1.00

%

1.25

%

Applicable Margin for Floating Rate Loans

 

0.00

%

0.00

%

0.00

%

0.00

%

0.25

%

 

For purposes of the foregoing:

 

Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the Senior
Unsecured Debt Rating from S&P or Moody’s.  In the event of a split in the
Senior Unsecured Debt Rating from S&P and Moody’s that would otherwise result in
the application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin shall be determined as follows: 
(x) if the split in the Senior Unsecured Debt Rating is one Pricing Level, then
the higher Senior Unsecured Debt Rating will be the applicable Pricing Level,
(y) if the split in the Senior Unsecured Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and (z) if the
split in the Senior Unsecured Debt Rating is more than two Pricing Levels, the
Pricing Level will be the Pricing Level immediately below the higher Pricing
Level.  If either (but not both) Moody’s or S&P shall cease to be in the
business of rating corporate debt obligations, the Pricing Levels shall be
determined on the basis of the Senior Unsecured Debt Ratings provided by the
other rating agency.  If at any time the Unsecured Debt of the Company is
unrated by Moody’s and S&P, the Pricing Level will be Pricing Level V; provided
that if the reason that there is no such Senior Unsecured Debt Rating results
from Moody’s and S&P ceasing to issue debt ratings generally, then the Company
and the Agent may select a Substitute Rating Agency for purposes of the
foregoing Pricing Schedule (and all references in the Credit Agreement to
Moody’s and S&P, as applicable, shall refer to such Substitute Rating Agency),
and until a Substitute Rating Agency is so selected, the Pricing Level shall be
determined by reference to the Senior Unsecured Debt Rating most recently in
effect prior to cessation.

 

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

 

“Pricing Level I” means any time when (i) no Event of Default has occurred and
is

 

Sch.-1

--------------------------------------------------------------------------------


 

continuing and (ii) the Senior Unsecured Debt Rating is A- or higher by S&P or
A3 or higher by Moody’s.

 

“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Unsecured Debt Rating is BBB+ or higher by S&P or
Baa1 or higher by Moody’s and (iii) Pricing Level I does not apply.

 

“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Unsecured Debt Rating is BBB or higher by S&P or
Baa2 or higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II
is applicable.

 

“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Unsecured Debt Rating is BBB- or higher by S&P or
Baa3 or higher by Moody’s and (iii) none of Pricing Level I, Pricing Level II or
Pricing Level III is applicable.

 

“Pricing Level V” means any time when none of Pricing Levels I, II, III or IV is
applicable.

 

“Senior Unsecured Debt Rating” means at any date, the credit rating identified
by S&P or Moody’s as the credit rating which (i) it has assigned to Unsecured
Debt of the Company or (ii) would assign to Unsecured Debt of the Company were
the Company to issue or have outstanding any Unsecured Debt on such date.

 

“Substitute Rating Agency” means a nationally-recognized rating agency (other
than Moody’s and S&P).

 

“Unsecured Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

Sch.-2

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

COMMITMENT SCHEDULE

 

BANK

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

75,000,000

 

MUFG Union Bank, N.A.

 

$

75,000,000

 

Bank of America, N.A.

 

$

30,000,000

 

AGGREGATE COMMITMENT

 

$

180,000,000

 

 

Sch.-3

--------------------------------------------------------------------------------